 Case 2:20-cv-03643-DSF-JEM Document 16 Filed 04/29/20 Page 1 of 54 Page ID #:102




 1 MILBERG PHILLIPS GROSSMAN LLP
   David Azar (State Bar No. 218319)
 2 16755 Von Karman Avenue, Suite 200
 3 Irvine, California 92606
   Telephone: 212-594-5300
 4 Email: dazar@milberg.com
 5
   MILBERG PHILLIPS GROSSMAN LLP
 6 Marc Grossman (pro hac vice forthcoming)
 7 Peggy Wedgworth (pro hac vice forthcoming)
   Blake Yagman (pro hac vice forthcoming)
 8 Michael Acciavatti (pro hac vice forthcoming)*
 9   *(admitted only in Pennsylvania)
   One Pennsylvania Plaza, Suite 1920
10 New York, New York 10119
11 Telephone: 212-594-5300
   Email: mgrossman@milberg.com
12        pwedgworth@milberg.com
13        byagman@milberg.com
          macciavatti@milberg.com
14
15                         UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
16                                 WESTERN DIVISION
17
    MATTHEW AJZENMAN; SUSAN                      CASE NO. 2:20-cv-03643-DSF (JEMx)
18 TERRY-BAZER; BENNY WONG;
19 ALEX CANELA; JEREMY WOOLLEY;                   AMENDED CLASS ACTION
    AMANDA WOOLLEY; ANNE                          COMPLAINT
20 BERGER; CATHEY MATTINGLY;
21 BLAKE WOLLAM; and KRYSTAL                      JURY TRIAL DEMANDED
    MOYER, on behalf of themselves, and all
22 others who are similarly situated,               1. VIOLATIONS OF STATE
23                                                     CONSUMER PROTECTION
                       Plaintiffs,                     STATUTES – COUNT 1:
24                                                     CALIFORNIA’s CONSUMER
25 v.                                                  LEGAL REMEDIES ACT, Cal.
                                                       Civ. Code §1750 et seq.;
26 OFFICE OF THE COMMISSIONER OF
27 BASEBALL, an unincorporated
28
     AMENDED CLASS ACTION COMPLAINT
 Case 2:20-cv-03643-DSF-JEM Document 16 Filed 04/29/20 Page 2 of 54 Page ID #:103




1    association doing business as MAJOR         2. VIOLATIONS OF STATE
     LEAGUE BASEBALL; ROBERT D.                     CONSUMER PROTECTION
2    MANFRED, JR.; AZPB LIMITED                     STATUTES – COUNTS 2 and 3:
3    PARTNERSHIP; AZPB I, INC;                      CALIFORNIA’s UNFAIR
     ATLANTA NATIONAL LEAGUE                        COMPETITION LAW, Bus. &
4    BASEBALL CLUB INC.; ATLANTA                    Prof. Code § 17200 et seq.;
5    NATIONAL LEAGUE BASEBALL
     CLUB, LLC; BALTIMORE ORIOLES                3. CIVIL CONSPIRACY; and
6    LIMITED PARTNERSHIP;
7    BALTIMORE ORIOLES INC;                      4. UNJUST ENRICHMENT
     BALTIMORE BASEBALL CLUB INC.;
8    BOSTON RED SOX BASEBALL CLUB
9    LIMITED PARTNERSHIP; FENWAY
     SPORTS GROUP LLC; NEW
10   ENGLAND SPORTS VENTURES,
11   LLC; CHICAGO NATIONAL LEAGUE
     BASEBALL CLUB, INC.; CHICAGO
12   WHITE SOX LTD.; CHISOX CORP.;
13   THE CINCINNATI REDS, LLC;
     CLEVELAND INDIANS BASEBALL
14   COMPANY LP; COLORADO
15   BASEBALL PARTNERSHIP;
     COLORADO ROCKIES BASEBALL
16   CLUB, LTD.; OLYMPIA
17   ENTERTAINMENT, INC.; DETROIT
     TIGERS, INC.; CRANE CAPITAL
18   GROUP, HOUSTON ASTROS INC.;
19   HOUSTON ASTROS LLC; KANSAS
     CITY ROYALS BASEBALL CORP.;
20   KANSAS CITY ROYALS BASEBALL
21   CLUB, INC.; ANGELS BASEBALL LP;
     MORENO BASEBALL LP;
22   GUGGENHEIM BASEBALL
23   MANAGEMENT LLC; LOS ANGELES
     DODGERS, INC.; MIAMI MARLINS
24   L.P.; MIAMI MARLINS, INC.;
25   MILWAUKEE BREWERS BASEBALL
     CLUB, INC.; MILWAUKEE BREWERS
26   HOLDINGS LLC; MINNESOTA
27   TWINS, LLC; STERLING
28
     AMENDED CLASS ACTION COMPLAINT
 Case 2:20-cv-03643-DSF-JEM Document 16 Filed 04/29/20 Page 3 of 54 Page ID #:104




1    DOUBLEDAY ENTERPRISES LP;
     METS PARTNERS INC.; NEW YORK
2    YANKEES PARTNERSHIP; YANKEE
3    GLOBAL ENTERPRISES LLC;
     ATHLETICS INVESTMENT GROUP
4    LLC; PHILLIES LP; PITTSBURGH
5    ASSOCIATES LP; PITTSBURGH
     BASEBALL, INC.; PADRES, L.P.; SAN
6    FRANCISCO BASEBALL
7    ASSOCIATES L.P.; THE BASEBALL
     CLUB OF SEATTLE LLLP;
8    BASEBALL OF SEATTLE INC.; ST.
9    LOUIS CARDINALS LLC; ST. LOUIS
     NATIONAL BASEBALL CLUB INC.;
10   TAMPA BAY RAYS LTD.; RANGERS
11   BASEBALL EXPRESS LLC; ROGERS
     BLUE JAYS BASEBALL
12   PARTNERSHIP; TORONTO BLUE
13   JAYS BASEBALL LTD;
     WASHINGTON NATIONALS
14   BASEBALL CLUB LLC;
15   TICKETMASTER LLC; LIVE NATION
     WORLDWIDE, INC., LIVE NATION
16   ENTERTAINMENT, INC.; STUBHUB,
17   INC.; LAST MINUTE
     TRANSACTIONS, INC.; and JOHN
18   DOE CORPORATIONS 1-75
19
                     Defendants.
20
21
22
23
24
25
26
27
28
     AMENDED CLASS ACTION COMPLAINT
 Case 2:20-cv-03643-DSF-JEM Document 16 Filed 04/29/20 Page 4 of 54 Page ID #:105




 1        Plaintiffs Matthew Ajzenman; Susan Terry-Bazer; Benny Wong; Alex Canela;
 2 Jeremy Woolley; Amanda Woolley; Anne Berger; Cathey Mattingly; Blake Wollam; and
 3 Krystal Moyer (collectively, “Plaintiffs”), by and through their counsel, bring this action
 4 on behalf of themselves and all others similarly situated, against the following Defendants:
 5 the Office of the Commissioner of Baseball, an unincorporated association doing business
 6 as Major League Baseball; Robert D. Manfred, Jr. (collectively, “MLB” or the “Major
 7 League Baseball Defendants”); AZPB Limited Partnership; AZPB I, Inc.; Atlanta National
 8 League Baseball Club Inc.; Atlanta National League Baseball Club, LLC; Baltimore
 9 Orioles Limited Partnership; Baltimore Orioles Inc.; Baltimore Baseball Club Inc.; Boston
10 Red Sox Baseball Club Limited Partnership; Fenway Sports Group LLC; New England
11 Sports Ventures, LLC; Chicago National League Baseball Club, Inc.; Chicago White Sox
12 Ltd.; Chisox Corp.; The Cincinnati Reds, LLC; Cleveland Indians Baseball Company LP;
13 Colorado Baseball Partnership; Colorado Rockies Baseball Club, Ltd.; Olympia
14 Entertainment, Inc.; Detroit Tigers, Inc.; Crane Capital Group, Houston Astros Inc.;
15 Houston Astros LLC; Kansas City Royals Baseball Corp.; Kansas City Royals Baseball
16 Club, Inc.; Angels Baseball LP; Moreno Baseball LP; Guggenheim Baseball Management
17 LLC; Los Angeles Dodgers, Inc.; Miami Marlins L.P.; Miami Marlins, Inc.; Milwaukee
18 Brewers Baseball Club, Inc.; Milwaukee Brewers Holdings LLC; Minnesota Twins, LLC;
19 Sterling Doubleday Enterprises LP; Mets Partners Inc.; New York Yankees Partnership;
20 Yankee Global Enterprises LLC; Athletics Investment Group LLC; Phillies LP; Pittsburgh
21 Associates LP; Pittsburgh Baseball, Inc.; Padres L.P.; San Francisco Baseball Associates
22 L.P.; The Baseball Club of Seattle LLLP; Baseball of Seattle Inc.; St. Louis Cardinals LLC;
23 St. Louis National Baseball Club Inc.; Tampa Bay Rays Ltd.; Rangers Baseball Express
24 LLC; Rogers Blue Jays Baseball Partnership; Toronto Blue Jays Baseball Ltd.; and
25 Washington Nationals Baseball Club LLC (collectively, “Team Defendants” or the
26 “Teams”); Ticketmaster LLC; Live Nation Worldwide, Inc., Live Nation Entertainment,
27 Inc.; StubHub, Inc.; and Last Minute Transactions, Inc. (collectively, “Ticket Merchant
28
                                  1
     AMENDED CLASS ACTION COMPLAINT
 Case 2:20-cv-03643-DSF-JEM Document 16 Filed 04/29/20 Page 5 of 54 Page ID #:106




1 Defendants” or “Ticket Merchants”); and John Doe Corporations 1-75.1
2          Plaintiffs bring this action pursuant to California’s Unfair Competition Law, Bus. &
3 Prof. Code § 17200, et seq., California’s Consumer Legal Remedies Act, Cal. Civ. Code
4 §1750, et seq., civil conspiracy, and for unjust enrichment. This action seeks a public
5 injunction and other equitable relief, including full restitution, a constructive trust remedy,
6 an accounting of all MLB tickets sold for the 2020 season (including season tickets, single
7 game purchases, and personal seat licenses), a declaratory judgment that Defendants’
8 conduct of continuing to sell tickets for the 2020 MLB regular season violates California
9 law, as well as a disgorgement of profits from tickets sold during the 2020 MLB season.
10                                    I.   INTRODUCTION
11
            More than $1 billion in consumer capital is tied up in tickets to games that
12          are stuck in limbo because of the pandemic, according to conservative
13          estimates. It affects ticket holders of all stripes and trickles downstream to
            the secondary markets, such as StubHub, which faces its own financial
14          reckoning if games are canceled.
15          --Brent Schrotenboer, USA Today2
16
            We strongly encourage each company to fully refund all consumers
17          affected by canceled or postponed events. Many Americans are currently
18          facing economic hardship due to COVID-19 . . . . Full refunds, including
            all ancillary fees, should be issued so fans can spend or save their money
19          as they need during this time of national crisis.
20          --Frank Pallone, House Energy and Commerce Committee Chairman3
21
22   1
       MLB or Major League Baseball Defendants, Team Defendants or Teams, Ticket
     Merchant Defendants or Ticket Merchants and John Doe Corporations 1-75 are
23
     collectively, “Defendants.”
24   2
       Brent Schrotenboer, Need a refund on those tickets to NBA, NHL or baseball games?
25   Hold that thought, USA TODAY (Mar. 25, 2020),
     https://www.usatoday.com/story/sports/2020/03/25/ coronavirus-update-nba-nhl-mlb-
26   hold-ticket-refunds-limbo/2908586001/.
     3
27     Bill Shaikin, The Dodgers and Angels aren’t playing. Shouldn’t game tickets be
     refunded?, LOS ANGELES TIMES (Apr. 10, 2010),
28
                                  2
     AMENDED CLASS ACTION COMPLAINT
 Case 2:20-cv-03643-DSF-JEM Document 16 Filed 04/29/20 Page 6 of 54 Page ID #:107




 1               This is a consumer class action against Major League Baseball, the Teams that
 2 comprise MLB, and MLB Ticket Merchants, that refuse to refund money to MLB’s fans
 3 who purchased tickets for the 2020 MLB season. Baseball fans have been held in limbo as
 4 a result of an MLB directive not to issue refunds4 – despite the near impossibility of playing
 5 a standard 162-game season with spectators – in an unprecedented time of economic
 6 hardship as a result of the Novel Coronavirus Disease (“COVID-19”). Over the course of
 7 history, few moments have been as challenging as the COVID-19 public health and
 8 economic crisis, and Defendants have chosen to shift their losses to loyal fans, furthering
 9 their financial hardship. During this unprecedented time, over fifty thousand Americans
10 have died5 and approximately 26 million Americans have filed unemployment claims over
11 the last several weeks – soaring numbers unlike anything this country has seen in modern
12 times.6 Aside from the emotional and physical toll this crisis is causing, the utter
13 devastation of the American economy during the first quarter of the 2020 fiscal year has
14 driven Americans into dire economic straits.
15               While many businesses across this country have acted lawfully and ethically
16 by providing consumers with refunds for events that will never occur during this pandemic,
17 sometimes at the risk of bankruptcy, it remains notable that America’s pastime – baseball
18
19
     https://www.latimes.com/sports/dodgers/story/2020-04-10/mlb-coronavirus-dodgers-
20   angels-ticket-refunds.
     4
       Al Yellon, Let’s talk about ticket refunds for unpaid games, BLEED CUBBIE BLUE: FOR
21
     CHICAGO CUBS FANS (Apr. 13, 2020),
22   https://www.bleedcubbieblue.com/2020/4/13/21218507/ ticket-refunds-unplayed-games-
     mlb-cubs-2020.
23   5
       Emma Brown, Andrew Ba Tran, and Beth Reinhard, U.S. deaths soared in early weeks
24   of pandemic, far exceeding number attributed to covid-19, THE WASHINGTON POST (Apr.
25   27, 2020), https://www.washingtonpost.com/investigations/2020/04/27/covid-19-death-
     toll-undercounted/?arc404=true.
26   6
       Lance Lambert, Real unemployment rate soars past 20%—and the U.S. has now lost 26.5
27   million jobs, FORTUNE (Apr. 23, 2020), https://fortune.com/2020/04/23/us-unemployment-
     rate-numbers-claims-this-week-total-job-losses-april-23-2020-benefits-claims/.
28
                                  3
     AMENDED CLASS ACTION COMPLAINT
  Case 2:20-cv-03643-DSF-JEM Document 16 Filed 04/29/20 Page 7 of 54 Page ID #:108




 1 – is refusing to do right by its fans. As stadiums remain empty for the foreseeable future,7
 2 baseball fans are stuck with expensive and unusable tickets for unplayable games in the
 3 midst of this economic crisis. Under the pretext of “postponing” games, at the directive of
 4 MLB, Teams and Ticket Merchants are refusing to issue refunds for games which are not
 5 going to be played as scheduled – if ever; and, should any games be played this year, it is
 6 almost certain that they will be played without spectators. More than a month after Opening
 7 Day was canceled, Defendants have failed to proffer any plan.
 8               On April 28, 2020, various news outlets reported that the 30 MLB Teams will
 9 be releasing ticket policies for the 2020 regular season. MLB has yet to issue a statement
10 – officially or unofficially.
11               Until the Defendants remediate the damage they have caused to Plaintiffs and
12 Class members,8 fans will continue to absorb the loss on ticket sales that Defendants, in
13 concert with one another, have caused. Defendants should immediately refund baseball
14 ticket purchases, including all ancillary fees, to each Plaintiff and Class member for the
15 COVID-19 affected season.
16                            II.   JURISDICTION AND VENUE
17               This Court has subject matter jurisdiction pursuant to the Class Action
18 Fairness Act, 28 U.S.C. § 1332(d)(2). The amount-in-controversy, exclusive of costs and
19 interests, exceeds the sum of $5,000,000.00, in the aggregate as there are well over 100
20 members of the Classes that are known to exist, and this is a class action in which the
21 Plaintiffs are from a different State than the Defendant. Namely, certain Plaintiffs are New
22 York residents while one of the Defendants, Ticketmaster, is headquartered in this District,
23 and is a California citizen.
24
25
     7
26   Dr. Anthony Fauci promotes fan-free return for sports, ESPN NEWS SERVICE (Apr. 15,
   2020), https://www.espn.com/espn/story/_/id/29038491/dr-anthony-fauci-promotes-
27 single-site-fan-free-return-sports.
   8
28 See infra Section V: Class Action Allegations.
                                              4
   AMENDED CLASS ACTION COMPLAINT
  Case 2:20-cv-03643-DSF-JEM Document 16 Filed 04/29/20 Page 8 of 54 Page ID #:109




 1               The Court has personal jurisdiction because, among other reasons, Plaintiffs
 2 Wong, Canela, and Mattingly are all California residents who were harmed by California-
 3 based Defendants San Francisco Baseball Associates LP, Athletics Investment Group LLC,
 4 and StubHub; Defendants Ticketmaster and Live Nation are located in Los Angeles,
 5 California; and, Defendants Ticketmaster, Angels Baseball LP, Moreno Baseball LP,
 6 Guggenheim Baseball Management, and the Los Angeles Dodgers, Inc., all have their
 7 principal place of business in California, specifically in this District.
 8               Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(1) because
 9 the aforementioned Defendants reside in this District and are residents of the State of
10 California.
11               Alternatively, venue is proper in this District because Defendant Ticketmaster
12 wrongfully retained funds from the Plaintiff in this District, and because Defendant
13 Ticketmaster’s forum selection clause in its terms of use designates this District as the
14 proper venue for it to be sued in federal court.
15                                        III.   PARTIES
16         A.    Plaintiffs
17               Plaintiff Matthew Ajzenman is a New York resident. Prior to the beginning
18 of the MLB season, Plaintiff purchased a package of season tickets for over twenty (20)
19 MLB games directly from Defendants Sterling Doubleday Enterprises LP and Mets
20 Partners Inc. (“New York Mets”) for the 2020 MLB season. The tickets – which cost
21 approximately $1,730.00 – were purchased by Plaintiff on a payment plan; the first
22 payment (approximately $317.00) was made to the New York Mets in 2019.
23               The games, which were to be played at Citi Field in Queens, New York, have
24 been “postponed” according to an MLB directive, and the New York Mets have not issued
25 refunds, causing Plaintiff financial injury.
26               Plaintiff Susan Terry-Bazer is a New York resident. Prior to the beginning of
27 the MLB season, Plaintiff purchased six (6) tickets through Defendant Ticketmaster for an
28
                                                5
   AMENDED CLASS ACTION COMPLAINT
  Case 2:20-cv-03643-DSF-JEM Document 16 Filed 04/29/20 Page 9 of 54 Page ID #:110




 1 MLB game to be played on May 9, 2020 between MLB rival teams owned by Defendants
 2 New York Yankees Partnership and Yankee Global Enterprises (“New York Yankees”)
 3 and Defendants Boston Red Sox Baseball Club LP, New England Sports Ventures LLC,
 4 and Fenway Sports Group LLC (“Boston Red Sox”). The tickets – which cost
 5 approximately $926.00 – were purchased by Plaintiff to take her grandson to a New York
 6 Yankees game, his favorite MLB team.
 7               In March of 2020, Plaintiff attempted to obtain a refund from Ticketmaster
 8 and was informed no refund could be offered.
 9               The game, which was to be played at Yankee Stadium in the Bronx, New
10 York, has been “postponed” according to an MLB directive, and Ticketmaster has not
11 issued refunds, causing Plaintiff financial injury.
12               Plaintiff Benny Wong is a California resident. Prior to the beginning of the
13 MLB season, Plaintiff purchased two sets of tickets: three (3) individual game tickets to
14 see Defendant San Francisco Baseball Associates LP and SF Giants Baseball Club (“San
15 Francisco Giants”), directly from the team; and three (3) season tickets for games played
16 by Defendant Athletics Investment Group LLC (“Oakland Athletics”) purchased directly
17 from the team. Collectively, the tickets – which cost approximately $1,600.00 – were
18 purchased by Plaintiff to take his sons to MLB games.
19               The games, which were to be played at Oracle Park in San Francisco,
20 California and at the Oakland-Alameda County Coliseum in Oakland, California, have
21 been “postponed” according to an MLB directive and the aforementioned teams have not
22 issued refunds, causing Plaintiff financial injury.
23               Plaintiff Alex Canela is a California resident. Prior to the beginning of the
24 MLB season, Plaintiff purchased two (2) individual game tickets to see the San Francisco
25 Giants play, purchased directly from StubHub. The tickets – which cost approximately
26 $1,600.00 – were financed through a non-party entity, Affirm; thus, Plaintiff is paying
27 interest on tickets that have no use.
28
                                  6
     AMENDED CLASS ACTION COMPLAINT
 Case 2:20-cv-03643-DSF-JEM Document 16 Filed 04/29/20 Page 10 of 54 Page ID #:111




 1               The game, which was to be played at Oracle Park in San Francisco, California,
 2 has been “postponed” according to an MLB directive and StubHub has not issued refunds,
 3 causing Plaintiff financial injury.
 4               Plaintiffs Jeremy and Amanda Woolley are Wisconsin residents. Prior to the
 5 beginning of the MLB season, Plaintiffs purchased two sets of tickets: two (2) partial
 6 season ticket packages (14 games) for games played by Defendant Chicago National
 7 League Baseball Club, Inc. (“Chicago Cubs”), purchased directly from the team; and two
 8 (2) individual game tickets to see Defendant Milwaukee Brewers Baseball Club and
 9 Milwaukee Brewers Holdings LLC (“Milwaukee Brewers”) play against the Chicago
10 Cubs, purchased through StubHub. The tickets cost, respectively, $1,959.36 and $228.75.
11               On March 11, 2020, Jeremy Woolley emailed the Chicago Cubs for a refund
12 of the tickets he purchased to see the Chicago Cubs play. Plaintiff received the following
13 email from Aaron Klein, the Chicago Cubs “Inside Sales Manager” on March 11, 2020:
14        Hi Jeremy,
15
          Thank you for the message and I completely understand your concern. The
16        Cubs are working with the MLB, the CDC, and the city of Chicago regarding
17        the virus and our response to it.
18        At this time the city of Chicago has not cancelled any major sporting events
19        and so we are operating as if our season will not be impacted. Therefore, we
          are not currently refunding any ticket purchases. This is subject to change over
20        time and we will make sure to keep all of our fans updated.
21
22
23
24
25
26
27
28
                                  7
     AMENDED CLASS ACTION COMPLAINT
 Case 2:20-cv-03643-DSF-JEM Document 16 Filed 04/29/20 Page 11 of 54 Page ID #:112




 1        If games are postponed your tickets would be good for whenever the
          makeup game occurs. You would receive a full refund for any games that
 2        are fully cancelled and never played.
 3
                Sincerely,
 4
 5              Aaron Klein
                Chicago Cubs | Manager, Inside Sales9
 6
 7              In a follow up email later that afternoon, Mr. Klein stated the following:
 8
          Hi Jeremy,
 9
10        There are still a couple of weeks until our home opener and our policy could
          change before then. As an organization we need to have a unified policy on
11        this matter and cannot pick and choose who we provide refunds to.
12
                Aaron Klein
13              Chicago Cubs | Manager, Inside Sales10
14
15              In a third email that day, Mr. Klein stated:

16        I also want to stress that there are still multiple scenarios where you would see
17        refunds. This is such a unique situation and we are taking the time to carefully
          review to make the best decision for all parties involved. I ask that you please
18        be patient as much can change in the next two weeks.11
19
20              The games, which were to be played at Wrigley Field in Chicago, Illinois and

21 at Miller Park in Milwaukee, Wisconsin have been “postponed” according to an MLB
22 directive and the Chicago Cubs and StubHub have not issued refunds, causing Plaintiffs
23 financial injury.
24
25
     9
26   Mar. 11, 2020 email from Aaron Klein, Chicago Cubs Manager, Inside Sales and
   Plaintiff Jeremy Woolley (emphasis added).
27 10 Id.
   11
28    Id.
                                              8
   AMENDED CLASS ACTION COMPLAINT
 Case 2:20-cv-03643-DSF-JEM Document 16 Filed 04/29/20 Page 12 of 54 Page ID #:113




 1               Plaintiff Anne Berger is a California resident. Prior to the beginning of the
 2 MLB season, Plaintiff purchased two (2) individual tickets to see the Chicago Cubs directly
 3 from the team. The tickets – which cost, collectively, approximately $2,900.00 – were
 4 purchased by Plaintiff because she travels from her home in Los Angeles, California each
 5 MLB season to see her favorite team play at their home park, Wrigley Field, in Chicago,
 6 Illinois. Plaintiff contacted the Chicago Cubs directly but was unable to procure a refund
 7 for the aforementioned tickets.
 8               The games, which were to be played at Wrigley Field in Chicago, Illinois,
 9 have been “postponed” according to an MLB directive and the Chicago Cubs have not
10 issued refunds, causing Plaintiff financial injury.
11               Plaintiff Cathey Mattingly is a California resident. Prior to the beginning of
12 the MLB season, Plaintiff purchased a partial season ticket package (20 games) for games
13 played by Defendant Guggenheim Baseball Management, LLC and Los Angeles Dodgers,
14 Inc. (“Los Angeles Dodgers”), which were purchased directly from the team. The tickets
15 – which cost, collectively, approximately $4,274.40 – were purchased by Plaintiff to attend
16 Dodgers games with her husband and her children. Plaintiff contacted the Los Angeles
17 Dodgers directly but was unable to procure a refund for the aforementioned tickets.
18               The games, which were to be played at Dodger Stadium in Los Angeles,
19 California, have been “postponed” according to an MLB directive and the Los Angeles
20 Dodgers have not issued refunds, causing the Plaintiff financial injury.
21               Plaintiff Blake Wollam is an Ohio resident. Prior to the beginning of the MLB
22 season, Plaintiff purchased two Opening Day tickets for a game to be played by Defendant
23 Cleveland Indians Baseball Company, LP (“Cleveland Indians”), which were purchased
24 directly from the team. The two tickets cost, collectively, approximately $150.00.
25               On March 16, 2020, Plaintiff emailed the Cleveland Indians for a ticket refund
26 for the March 26, 2020 Opening Day game. Plaintiff received the following email from
27 “Brandon with Fan Services” on March 16, 2020:
28
                                  9
     AMENDED CLASS ACTION COMPLAINT
 Case 2:20-cv-03643-DSF-JEM Document 16 Filed 04/29/20 Page 13 of 54 Page ID #:114




 1        Hello Blake,

 2        Thank you for reaching out to us here at Progressive Field. At this time, we
 3        are not offering and [sic] refunds or exchanges. We are in constant
          communication with MLB to decide what the best plans moving forward
 4        will be.
 5
          Once we have more information on what the season’s schedule will look like,
 6        we will be able to communicate the next steps in regards [sic] to tickets.
 7
          Please keep an eye out for any emails regarding the ticketing policies and
 8        procedures, as well as through our website, social media, and press release.
 9
          We appreciate your patience and understanding during this time!
10
11        Go Tribe!

12        Brandon
13        Fan Services12

14              The game, which was to be played at Progressive Field in Cleveland, Ohio,

15 has been “postponed” according to an MLB directive and the Cleveland Indians have not
16 issued refunds, causing Plaintiff financial injury.
17              Plaintiff Krystal Moyer is a Maryland resident. Prior to the beginning of the

18 MLB season, Plaintiff purchased eight (8) individual tickets for a game to be played by
19 Defendant Phillies LP (“Philadelphia Phillies”) on April 19, 2020. The eight tickets –
20 which cost, collectively, approximately $608.50 – were purchased by Plaintiff directly
21 from the Philadelphia Phillies.
22              The game, which was to be played at Citizens Bank Park in Philadelphia,

23 Pennsylvania, has been “postponed” according to an MLB directive and the Philadelphia
24 Phillies have not issued refunds, causing Plaintiff financial injury.
25
26
27   12
    Mar. 16, 2020 email from Brandon, Cleveland Indians Fan Services to Plaintiff Blake
28 Wollam (emphasis added).
                                          10
   AMENDED CLASS ACTION COMPLAINT
 Case 2:20-cv-03643-DSF-JEM Document 16 Filed 04/29/20 Page 14 of 54 Page ID #:115




 1        B.     Defendants

 2        The Major League Baseball Defendants
 3               Defendant Office of the Commissioner of Baseball, also doing business as
 4 Major League Baseball, is an unincorporated association comprised of 30 team members,13
 5 the “Team Defendants.” MLB has unified operation and common control over the Teams,
 6 as well as agent corporations which all do business as MLB. MLB’s principal place of
 7 business is located in New York, New York. Defendant Office of the Commissioner of
 8 Baseball acted and continues to act on its own behalf and jointly with Defendants as to the
 9 unlawful conduct alleged herein.
10               Defendant Robert D. Manfred Jr. is the current Commissioner of Baseball
11 (“Commissioner Manfred”) for MLB. Commissioner Manfred was elected to this position
12 on August 14, 2014 by the Team owners. Defendant Commissioner Manfred acted and
13 continues to act on his own behalf and jointly with Defendants as to the unlawful conduct
14 alleged herein.
15               The Commissioner and his office are tasked with carrying out discipline and
16 decisions in the “best interest of the national game of Baseball.”14 The Commissioner and
17 his office are financed by the Teams,15 and the Commissioner works on an “Executive
18 Council” in coordination with eight (8) Teams of his choosing in order “to cooperate,
19 advise and confer with the Commissioner and other offices, agencies, and individuals in
20 an effort to promote and protect the interests of the [Teams] and to perpetuate Baseball as
21 the national game of America, and to surround Baseball with such safeguards as may
22 warrant absolute public confidence in its integrity, operations, and methods.”16
23
24
25
     13
26    See Major League Constitution (“M.L.C.”) (adopted Mar. 1921), Art. II, § 1.
     14
      See id. Art. II, § 2(b).
27 15 Id. Art. II, § 7.
   16
28    Id. Art. I, § 1; Art. III, § 2(a) (emphasis added).
                                                   11
   AMENDED CLASS ACTION COMPLAINT
 Case 2:20-cv-03643-DSF-JEM Document 16 Filed 04/29/20 Page 15 of 54 Page ID #:116




 1            The Team Defendants
 2                  Each season, through the coordination of the Office of the Commissioner,
 3 each of the Team Defendants agree to play other Team Defendants to comprise a schedule
 4 of approximately 162 games. MLB’s Constitution refers to each regular season as a
 5 “championship season.”17 Pursuant to Major League Baseball’s Constitution, a majority
 6 vote of the Teams is required in order to take “[a]ny action related to scheduling for the
 7 championship season.”18 Thus, in a crisis like the COVID-19 pandemic, it would require
 8 a majority vote of the Teams to make a decision about whether games would be
 9 rescheduled or canceled. At a minimum, no one game can be rescheduled without the
10 coordination of at least two Teams.
11                  The following Defendant Teams each employed similar conduct with respect
12 to the refusal to issue refunds for games during the 2020 MLB regular season.
13                  Defendant Arizona Diamondbacks. MLB Team, AZPB Limited Partnership
14 and AZPB I, Inc., acted and continues to act on its own behalf and jointly with Defendants
15 as to the unlawful conduct alleged herein. The Team is principally located in Arizona.
16                  Defendant Atlanta Braves. MLB Team, the Atlanta National League Baseball
17 Club, LLC., acted and continues to act on its own behalf and jointly with Defendants as to
18 the unlawful conduct alleged herein. The Team is principally located in Georgia.
19                  Defendant Baltimore Orioles. MLB Team, Baltimore Orioles Limited
20 Partnership, Baltimore Orioles Inc., and Baltimore Orioles Baseball Club Inc., acted and
21 continues to act on its own behalf and jointly with Defendants as to the unlawful conduct
22 alleged herein. The Team is principally located in Maryland.
23                  Defendant Boston Red Sox. MLB Team, Boston Red Sox Baseball Club
24 Limited Partnership, New England Sports Ventures, LLC, and Fenway Sports Group LLC,
25
26
27   17
          Id. Art. V, § 2(a)(2); Art. IX.
     18
28        Id. Art. V, § 2(a)(2) (emphasis added).
                                  12
     AMENDED CLASS ACTION COMPLAINT
 Case 2:20-cv-03643-DSF-JEM Document 16 Filed 04/29/20 Page 16 of 54 Page ID #:117




 1 acted and continues to act on its own behalf and jointly with Defendants as to the unlawful
 2 conduct alleged herein. The Team is principally located in Massachusetts.
 3               Defendant Chicago Cubs. MLB Team, the Chicago National League Baseball
 4 Club, Inc., acted and continues to act on its own behalf and jointly with Defendants as to
 5 the unlawful conduct alleged herein. The Team is principally located in Illinois.
 6               Defendant Chicago White Sox. MLB Team, Chicago White Sox, Ltd. and
 7 Chisox Corp., acted and continues to act on its own behalf and jointly with Defendants as
 8 to the unlawful conduct alleged herein. The Team is principally located in Illinois.
 9               Defendant Cincinnati Reds. MLB Team, The Cincinnati Reds LLC, acted and
10 continues to act on its own behalf and jointly with Defendants as to the unlawful conduct
11 alleged herein. The Team is principally located in Ohio.
12               Defendant Cleveland Indians. MLB Team, Cleveland Indians Baseball
13 Company, LP., acted and continues to act on its own behalf and jointly with Defendants as
14 to the unlawful conduct alleged herein. The Team is principally located in Ohio.
15               Defendant Colorado Rockies. MLB Team, Colorado Baseball Partnership and
16 Colorado Rockies Baseball Club Ltd., acted and continues to act on its own behalf and
17 jointly with Defendants as to the unlawful conduct alleged herein. The Team is principally
18 located in Colorado.
19               Defendant Detroit Tigers. MLB Team, Olympia Entertainment Inc. and
20 Detroit Tigers Inc., acted and continues to act on its own behalf and jointly with Defendants
21 as to the unlawful conduct alleged herein. The Team is principally located in Michigan.
22               Defendant Houston Astros. MLB Team, Crane Capital Group, Houston Astros
23 Inc., and Houston Astros LLC, acted and continues to act on its own behalf and jointly with
24 Defendants as to the unlawful conduct alleged herein. The Team is principally located in
25 Texas.
26
27
28
                                  13
     AMENDED CLASS ACTION COMPLAINT
 Case 2:20-cv-03643-DSF-JEM Document 16 Filed 04/29/20 Page 17 of 54 Page ID #:118




 1               Defendant Kansas City Royals. MLB Team, Kansas City Royals Baseball
 2 Club, Inc., acted and continues to act on its own behalf and jointly with Defendants as to
 3 the unlawful conduct alleged herein. The Team is principally located in Missouri.
 4               Defendant Los Angeles Angels. MLB Team, Angels Baseball LP and Moreno
 5 Baseball LP, acted and continues to act on its own behalf and jointly with Defendants as to
 6 the unlawful conduct alleged herein. The Team is principally located in California.
 7               Defendant Los Angeles Dodgers. MLB Team, Guggenheim Baseball
 8 Management, LLC and Los Angeles Dodgers, Inc., acted and continues to act on its own
 9 behalf and jointly with Defendants as to the unlawful conduct alleged herein. The Team is
10 principally located in California.
11               Defendant Miami Marlins. MLB Team, Miami Marlins L.P., and Miami
12 Marlins, Inc., acted and continues to act on its own behalf and jointly with Defendants as
13 to the unlawful conduct alleged herein. The Team is principally located in Florida.
14               Defendant Milwaukee Brewers. MLB Team, Milwaukee Brewers Baseball
15 Club and Milwaukee Brewers Holdings LLC, acted and continues to act on its own behalf
16 and jointly with Defendants as to the unlawful conduct alleged herein. The Team is
17 principally located in Wisconsin.
18               Defendant Minnesota Twins. MLB Team, Minnesota Twins, LLC acted and
19 continues to act on its own behalf and jointly with Defendants as to the unlawful conduct
20 alleged herein. The Team is principally located in Minnesota.
21               Defendant New York Mets. MLB Team, Sterling Doubleday Enterprises LP
22 and Mets Partners Inc., acted and continues to act on its own behalf and jointly with
23 Defendants as to the unlawful conduct alleged herein. The Team is principally located in
24 New York.
25               Defendant New York Yankees. MLB Team, New York Yankees Partnership
26 and Yankee Global Enterprises LLC, acted and continues to act on its own behalf and
27
28
                                  14
     AMENDED CLASS ACTION COMPLAINT
 Case 2:20-cv-03643-DSF-JEM Document 16 Filed 04/29/20 Page 18 of 54 Page ID #:119




 1 jointly with Defendants as to the unlawful conduct alleged herein. The Team is principally
 2 located in New York.
 3                Defendant Oakland Athletics. MLB Team, Athletics Investment Group LLC,
 4 acted and continues to act on its own behalf and jointly with Defendants as to the unlawful
 5 conduct alleged herein. The Team is principally located in California.
 6                Defendant Philadelphia Phillies. MLB Team, the Phillies LP, acted and
 7 continues to act on its own behalf and jointly with Defendants as to the unlawful conduct
 8 alleged herein. The Team is principally located in Pennsylvania.
 9                Defendant Pittsburgh Pirates. MLB Team, Pittsburgh Associates LP and
10 Pittsburgh Baseball Inc., acted and continues to act on its own behalf and jointly with
11 Defendants as to the unlawful conduct alleged herein. The Team is principally located in
12 Pennsylvania.
13                Defendant San Diego Padres. MLB Team, the Padres Group, Padres LP, and
14 the Padres Inc., acted and continues to act on its own behalf and jointly with Defendants
15 as to the unlawful conduct alleged herein. The Team is principally located in California.
16                Defendant San Francisco Giants. MLB Team, San Francisco Baseball
17 Associates LP and SF Giants Baseball Club, acted and continues to act on its own behalf
18 and jointly with Defendants as to the unlawful conduct alleged herein. The Team is
19 principally located in California.
20                Defendant Seattle Mariners. MLB Team, The Baseball Club of Seattle LLLP
21 and Baseball of Seattle Inc., acted and continues to act on its own behalf and jointly with
22 Defendants as to the unlawful conduct alleged herein. The Team is principally located in
23 the state of Washington.
24                Defendant St. Louis Cardinals. MLB Team, St. Louis Cardinals LLC and St.
25 Louis National Baseball Club Inc., acted and continues to act on its own behalf and jointly
26 with Defendants as to the unlawful conduct alleged herein. The Team is principally located
27 in Missouri.
28
                                  15
     AMENDED CLASS ACTION COMPLAINT
 Case 2:20-cv-03643-DSF-JEM Document 16 Filed 04/29/20 Page 19 of 54 Page ID #:120




 1               Defendant Tampa Bay Rays. MLB Team, Tampa Bay Rays Ltd., acted and
 2 continues to act on its own behalf and jointly with Defendants as to the unlawful conduct
 3 alleged herein. The Team is principally located in Florida.
 4               Defendant Texas Rangers. MLB Team, Rangers Baseball Express LLC and
 5 Texas Rangers Baseball Club, acted and continues to act on its own behalf and jointly with
 6 Defendants as to the unlawful conduct alleged herein. The Team is principally located in
 7 Texas.
 8               Defendant Toronto Blue Jays. MLB Team, Rogers Blue Jays Baseball
 9 Partnership and Toronto Blue Jays Baseball Ltd., acted and continues to act on its own
10 behalf and jointly with Defendants as to the unlawful conduct alleged herein. The Team is
11 principally located in Canada.
12               Defendant Washington Nationals. MLB Team, Washington Nationals
13 Baseball Club LLC, acted and continues to act on its own behalf and jointly with
14 Defendants as to the unlawful conduct alleged herein. The Team is principally located in
15 Washington, D.C.
16        The Ticket Merchant Defendants
17               Defendant Ticketmaster LLC (“Ticketmaster”) is a Virginia corporation with
18 its principal place of business located in Los Angeles, California. This organization is an
19 authorized reseller of MLB tickets. Defendant Ticketmaster acted and continues to act on
20 its own behalf and jointly with Defendants as to the unlawful conduct alleged herein.
21               Defendant Live Nation Entertainment, Inc. (“Live Nation Entertainment”) is
22 a Delaware corporation with its principal place of business located in New York, New
23 York, and is the parent company of Ticketmaster. Defendant Live Nation Entertainment
24 acted and continues to act on its own behalf and jointly with Defendants as to the unlawful
25 conduct alleged herein.
26               Defendant Live Nation Worldwide, Inc. (“Live Nation Worldwide”) is a
27 Delaware corporation with its principal place of business located in New York, New York.
28
                                  16
     AMENDED CLASS ACTION COMPLAINT
 Case 2:20-cv-03643-DSF-JEM Document 16 Filed 04/29/20 Page 20 of 54 Page ID #:121




 1 Live National Worldwide is a subsidiary and/or affiliate of Live Nation Entertainment.
 2 Defendant Live Nation Worldwide acted and continues to act on its own behalf and jointly
 3 with Defendants as to the unlawful conduct alleged herein.
 4               Defendant StubHub, Inc. (“StubHub”) is a Delaware corporation with its
 5 principal place of business located in San Francisco, California. Defendant StubHub acted
 6 and continues to act on its own behalf and jointly with Defendants as to the unlawful
 7 conduct alleged herein.
 8               On November 16, 2017, StubHub and MLB announced they reached a five-
 9 year renewal for StubHub to continue to serve as the Official Fan-to-Fan Ticket
10 Marketplace of MLB.com and the 30 Teams. MLB’s website has a page devoted to
11 StubHub and states in part, “StubHub is the largest ticket marketplace in the world, based
12 on sales, and the Official Fan to Fan Ticket Marketplace of MLB.com.”19
13               Defendant Last Minute Transactions, Inc. (“Last Minute Transactions”) is a
14 Delaware corporation and a subsidiary and/or affiliate of StubHub, with its principal place
15 of business located in San Francisco, California. Defendant Last Minute Transactions is a
16 party to StubHub’s contractual agreement with its customers. Defendant Last Minute
17 Transactions acted and continues to act on its own behalf and jointly with Defendants as to
18 the unlawful conduct alleged herein.
19        The John Doe Defendants
20               Defendants John Doe Corporations 1-75 are subsidiaries and/or affiliates of
21 the Defendants that may be responsible for the conduct alleged herein. Such parties are
22 named “John Doe Corporations” pending the discovery portion of this case.
23
24
25
26
27   19
     STUBHUB: The Official Fan-to-Fan Ticket Marketplace of MLB.com,
28 https://www.mlb.com/tickets/stubhub (last visited Apr. 28, 2020).
                                             17
   AMENDED CLASS ACTION COMPLAINT
 Case 2:20-cv-03643-DSF-JEM Document 16 Filed 04/29/20 Page 21 of 54 Page ID #:122




 1                             IV.    FACTUAL ALLEGATIONS
 2         A.    MLB’s Season is Brought to a Standstill by the COVID-19 Pandemic
 3               MLB’s Teams were set to begin their regular season with Opening Day on
 4 March 26, 2020. The season was to run from March 26, 2020 through the first week of
 5 October (depending on the playoff schedule); this includes 81 games at the respective home
 6 stadium of each Team.
 7             However, on March 12, 2020, Commissioner Manfred cancelled the
 8 remainder of the preparatory portion prior to the regular season (Spring Training), and
 9 postponed the start of the baseball season by two weeks due to COVID-19.20 In its online
10 statement posted to mlb.com, MLB failed to address restitution for the millions of fans who
11 purchased tickets to see their favorite teams play. MLB’s statement, in pertinent part, reads:
12
            Major League Baseball has cancelled the remainder of its Spring Training
13
            games, also announcing that the start of the 2020 regular season will be
14          delayed by at least two weeks due to the national emergency created by the
            coronavirus pandemic.
15
16          The decision was announced following a call with all 30 Clubs and after
            consultation with the Major League Baseball Players Association. Opening
17          Day was originally scheduled for Thursday, March 26.
18
            MLB said the action “is being taken in the interests of the safety and well-
19          being of our players, Clubs and our millions of loyal fans.”
20                                               ….
21
22          MLB and its Clubs have been preparing a variety of contingency plans
            regarding the 2020 regular-season schedule. The league plans to announce
23          the effects on the schedule at an appropriate time, though MLB has said “it
24          will remain flexible as events warrant, with the hope of resuming normal
            operations as soon as possible.”
25
            “Nothing is more important to us than the health and safety of our players,
26
27   20
     Mark Feinsand, Opening Day delayed, Spring games canceled, MLB NEWS (Mar. 12,
28 2020), https://www.mlb.com/news/mlb-2020-season-delayed.
                                           18
   AMENDED CLASS ACTION COMPLAINT
 Case 2:20-cv-03643-DSF-JEM Document 16 Filed 04/29/20 Page 22 of 54 Page ID #:123




 1           employees and fans,” the league said in its announcement. “MLB will
             continue to undertake the precautions and best practices recommended by
 2           public health experts. We send our best wishes to all individuals and
 3           communities that have been impacted by coronavirus.”
                                               ….
 4
            “This is an unprecedented time, and this is certainly an unprecedented
 5          decision that was made in the best interest of players, fans, and
 6          communities across the country,” [Miami] Marlins [Chief Executive
            Officer] Derek Jeter said in a statement.
 7                                               ….
 8          “It’s unfortunate, but I think it’s the proper measure we need to take now
 9          given the situation the country’s in and the world’s in,” Yankees outfielder
            Giancarlo Stanton told reporters . . . . “It’s important to know that some
10
            things are bigger than baseball, bigger than sports.”21
11
12                On March 16, 2020, MLB announced, in an online statement posted to
13 mlb.com, that the start of the regular season would be further postponed at least until mid-
14 May 2020. MLB’s statement, in pertinent part, reads:
15
            Today Commissioner Robert D. Manfred, Jr. conducted a conference call
16          with the 30 Clubs of Major League Baseball. Following last night’s newly
17          updated recommendations from the Centers for Disease Control and
            Prevention (CDC) restricting events of more than 50 people for the next
18
            eight weeks, the opening of the 2020 regular season will be pushed back in
19          accordance with that guidance.22
20
                  On March 17, 2020, the Tampa Bay Rays, posted an update about ticketing
21
     that provided little guidance for fans seeking refunds. The update states: “While the start
22
     of the 2020 season has been delayed due to the CDC’s latest guidelines, no games have
23
     been cancelled. Major League Baseball is working on a variety of contingency plans with
24
25   21
     Id.
26   22
     Major League Baseball Statement, MLB News (Mar. 16, 2020),
27 https://www.mlb.com/press-release/major-league-baseball-statement-x5426 (last visited
   Apr. 27, 2020).
28
                                            19
   AMENDED CLASS ACTION COMPLAINT
 Case 2:20-cv-03643-DSF-JEM Document 16 Filed 04/29/20 Page 23 of 54 Page ID #:124




 1 the hope of resuming normal operations as soon as possible. Ticket exchange options and
 2 refund policies will be communicated to affected ticket holders at a later date. Fans are
 3 encouraged to check back here for more information related to scheduling updates of the
 4 2020 regular season.”23
 5               Other Teams provided similar information on their official pages on MLB’s
 6 website, almost all noting the decision-making process on postponing games pursuant to a
 7 joint or collaborative decision with MLB.24 The Team site updates, pertinent part
 8 excerpted, follow:
 9               a.     Arizona Diamondbacks 2020 Season Updates25
10               The Arizona Diamondbacks page on MLB’s website reprinted MLB’s April
11 7, 2020 statement:
12
           MLB has been actively considering numerous contingency plans that would
13         allow play to commence once the public health situation has improved to the
14         point that it is safe to do so. While we have discussed the idea of staging games
           at one location as one potential option, we have not settled on that option or
15         developed a detailed plan. While we continue to interact regularly with
16         governmental and public health officials, we have not sought or received
           approval of any plan from federal, state and local officials, or the Players
17         Association.
18               b.     Atlanta Braves 2020 Season Updates26
19               The Atlanta Braves page on MLB’s website states: “There is no official
20
     23
        MLB.COM, Tampa Bay Rays 2020 Season Updates - Ticketing,
21
     https://www.mlb.com/rays/fans/update (last visited Apr. 19, 2020) (emphasis in original).
22   24
        MLB also stated that the decision to suspend all baseball operations, including Spring
     Training and the 2020 regular season, “came after discussions with all 30 Clubs as well
23
     as the MLB Players Association . . . .” MLB.COM, What fans need to know about
24   coronavirus, https://www.mlb.com/covid19resources (last visited Apr. 19, 2020)
25   (emphasis in original).
     25
        MLB.COM, Arizona Diamondbacks 2020 Season Updates,
26   https://www.mlb.com/dbacks/fans/update (last visited Apr. 19, 2020).
     26
27      MLB.COM, Atlanta Braves 2020 Season Updates – Frequently Asked Questions,
     https://www.mlb.com/braves/fans/updates, (last visited Apr. 19, 2020) (emphasis added).
28
                                  20
     AMENDED CLASS ACTION COMPLAINT
 Case 2:20-cv-03643-DSF-JEM Document 16 Filed 04/29/20 Page 24 of 54 Page ID #:125




1 start date for the regular season at this time. The Braves will continue to work with MLB
2 to evaluate ongoing events. We will provide additional information and updates as they
3 become available.”
4                c.     Baltimore Orioles 2020 Season Updates27
5                The Baltimore Orioles page on MLB’s website states:
6
           There is no official start date for the season at this time. What we do know is
7          that the start of the season will be delayed at least six weeks. Opening Day
8          had been scheduled for Thursday, March 26. MLB will continue to evaluate
           ongoing events leading up to the start of the season. Guidance related to daily
9          operations and workouts will continue to be relayed to all 30 clubs as the
10         information becomes available.
                 d.     Boston Red Sox 2020 Season Updates28
11
                 The Boston Red Sox page on MLB’s website states: “At this time, the start of
12
     the 2020 regular season has been delayed by at least eight weeks. No games have been
13
     cancelled. We are working with the league and will announce the effects on the schedule
14
     at the appropriate time . . . . When updated information becomes available with respect to
15
     the postponed games, we will notify ticket buyers directly.
16
                 e.     Chicago Cubs 2020 Season Updates29
17
                 The Chicago Cubs page on MLB’s website states:
18
19         The health and safety of our fans, players and associates is the top priority of
           the Chicago Cubs and Major League Baseball (MLB). The Cubs believe
20         MLB’s decision is in the best interests of the safety and well-being of the
21         public and the game of baseball. We hope to play baseball at Wrigley Field as
           soon as possible and will continue to work in close coordination with MLB.
22
23   27
        MLB.COM, Baltimore Orioles 2020 Season Updates – Frequently Asked Questions,
24   https://www.mlb.com/orioles/team/update#ticketing-policies (last visited Apr. 19, 2020).
     28
        MLB.COM, Boston Red Sox 2020 Season Updates– Frequently Asked Questions,
25   https://www.mlb.com/redsox/fans/2020-updates (last visited Apr. 19, 2020) (emphasis in
26   original).
     29
        MLB.COM, Chicago Cubs 2020 Season Updates Frequently Asked Questions, (last
27   updated Mar. 12, 2020), https://www.mlb.com/cubs/team/statement (last visited Apr. 19,
28   2020) (emphasis in original).
                                              21
     AMENDED CLASS ACTION COMPLAINT
 Case 2:20-cv-03643-DSF-JEM Document 16 Filed 04/29/20 Page 25 of 54 Page ID #:126




 1                                          ....

 2         Given the uncertainty, we are planning for various timelines and operating
 3         scenarios. We are continuing to work in close coordination with MLB and
           will communicate scheduling decisions and resulting ticketing policies as they
 4         are authorized by MLB. Once we receive more definitive information, please
 5         know we will act quickly and with the best interest of our associates, players
           and fans top of mind.
 6
 7               f.    Chicago White Sox 2020 Season Updates
 8               The Chicago White Sox page on MLB’s website states: “The organization is
 9 working diligently with MLB to address the many aspects of this continually evolving
10 situation. As updated official information from MLB becomes available, the White Sox
11 will communicate to fans through a variety of channels, including White Sox Twitter
12 (@WhiteSox) and on the White Sox website (whitesox.com) . . . .”30 “MLB is developing
13 several contingency plans for the 2020 regular season schedule. No games have been
14 canceled.” 31
15               g.    Cincinnati Reds 2020 Season Updates32
16               The Cincinnati Reds page on MLB’s website states: “Following the
17 announcements from the State of Ohio and Major League Baseball related to the
18 Coronavirus Disease 2019 (COVID-19), the Reds are preparing a variety of contingency
19 plans regarding the 2020 regular season schedule . . . . At this time, no refunds will be
20 issued.”
21
22
     30
        MLB.COM, Chicago White Sox 2020 Season Updates (last updated Mar. 19, 2020),
23
     https://www.mlb.com/whitesox/fans/season-update?affiliateId=cws-seasonupdate-panel-
24   031920 (last visited Apr. 19, 2020) (emphasis added).
     31
25      MLB.COM, Chicago White Sox 2020 Season Updates – Frequently Asked Questions,
     https://www.mlb.com/whitesox/fans/season-update?affiliateId=cws-seasonupdate-panel-
26   031920 (last visited Apr. 19, 2020) (emphasis in original).
     32
27      MLB.COM, Cincinnati Reds Tickets, https://www.mlb.com/reds/tickets (last visited Apr.
     19, 2020).
28
                                 22
     AMENDED CLASS ACTION COMPLAINT
 Case 2:20-cv-03643-DSF-JEM Document 16 Filed 04/29/20 Page 26 of 54 Page ID #:127




 1              h.    Cleveland Indians 2020 Season Updates33
 2              The Cleveland Indians page on MLB’s website states:
 3        When will Opening Day be?
 4
          At this time we do not have any further details regarding the start of our
 5        season. All I can tell you is that we will be delaying Opening Day by at least
 6        eight weeks. MLB will continue to reassess the COVID-19 situation in the
          United States on a regular basis. As we receive more information we will let
 7        you know.
 8
          Can I get a refund for the tickets that I purchased?
 9
10        We appreciate and understand your concerns; however, at present, there are
          no plans to cancel any regular season games. Though we won’t be starting the
11        season on schedule, at this time MLB intends for all scheduled games to be
12        played. We will continue to monitor the situation along with Major League
          Baseball and appreciate your patience and understanding. As soon as we learn
13        a game is cancelled and not rescheduled by MLB, we will offer fan-friendly
14        value options to either exchange cancelled games or receive a refund.

15        Opening Day has already been cancelled why won’t you give me my
16        money back?

17        At this point there have been no announcements regarding the adjusted
18        schedule for the regular season schedule. Once we receive more information
          we will let you know what the specific plans are regarding any potential
19        missed or rescheduled games.
20
21
22
23
24
25
26
     33
      MLB.COM, Cleveland Indians 2020 Season Updates – Frequently Asked Questions
27 (last updated March 17, 2020), https://www.mlb.com/indians/team/update (last visited
28 Apr. 19, 2020) (emphasis added).
                                             23
   AMENDED CLASS ACTION COMPLAINT
 Case 2:20-cv-03643-DSF-JEM Document 16 Filed 04/29/20 Page 27 of 54 Page ID #:128




 1               i.     Colorado Rockies 2020 Season Updates34

 2               The Colorado Rockies page on MLB’s website states: “With the start of the
 3 2020 regular season being delayed, the Colorado Rockies and Major League Baseball are
 4 working on a variety of contingency plans with the hope of resuming normal operations as
 5 soon as possible. At this time, fans should retain their game tickets and await further
 6 direction as details are being finalized. Fans are encouraged to check back here for
 7 information related to schedule updates of the 2020 regular season.”
 8               j.     Detroit Tigers 2020 Season Updates
 9
                 The Detroit Tigers page on MLB’s website states: “We are diligently working
10
     with Major League Baseball on new plans for the upcoming 2020 season.” 35 “Regular
11
     Season: Major League Baseball is committed to playing as many games as possible in the
12
     2020 season …. With MLB’s announcement, Single Game Tickets purchased directly
13
     through the Detroit Tigers will be eligible for exchange for a future 2020 Regular Season
14
     Tigers Home Game.36
15
                 k.     Houston Astros 2020 Season Updates37
16
17               The Houston Astros page on MLB’s website states: “We will keep fans
18 updated on decisions regarding plans for the 2020 schedule in the days and weeks ahead.
19 We remain committed to playing as many games as possible when the season begins. We
20 will continue to monitor ongoing events and undertake the precautions and best practices
21   34
        MLB.COM, Colorado Rockies 2020 Season Updates – Frequently Asked Questions
22   (last updated April 8, 2020), https://www.mlb.com/rockies/fans/update (last visited Apr.
     19, 2020) (emphasis added).
23   35
        MLB.COM, Detroit Tigers 2020 Season Updates – Message from the Detroit Tigers
24   (Mar. 12, 2020 update), https://www.mlb.com/tigers/fans/update#faq (last visited Apr.
     19, 2020) (emphasis added).
25   36
        MLB.COM, Detroit Tigers 2020 Season Updates – Detroit Tigers COVID-19 Ticketing
26   Policy (Mar. 23, 2020 update), https://www.mlb.com/tigers/fans/update (last visited Apr.
     19, 2020).
27   37
        MLB.COM, Houston Astros 2020 Season Updates, https://www.mlb.com/astros/tickets
28   (last visited Apr. 19, 2020).
                                                24
     AMENDED CLASS ACTION COMPLAINT
 Case 2:20-cv-03643-DSF-JEM Document 16 Filed 04/29/20 Page 28 of 54 Page ID #:129




 1 recommended by public health experts, and urge all baseball fans to follow suit.”
 2               On April 27, 2020, local Houston news outlet, KPRC 2, reached out to the
 3 Houston Astros for comment as to when fans could expect a refund. In response to that
 4 inquiry, Houston Astros Vice President of Communications, Gene Dias, emailed the
 5 following reply:
 6        MLB has not canceled any part of the 2020 regular season schedule at this
 7        time. Officially, games have been postponed and not cancelled. Once a
          determination is made by the league on the schedule, fans who have purchased
 8        their tickets directly from the Astros will have the option to receive either a
 9        credit – or a refund for games that are not played. If games are ultimately
          cancelled and a credit for future game is not selected, tickets purchased
10        directly from the Astros will receive full refunds, including fees.38
11
                 l.    Kansas City Royals 2020 Season Updates39
12
                 The Kansas City Royals page on MLB’s website states:
13
          As an organization we continue to monitor the developments related to
14
          COVID-19, and remain in constant contact with Major League Baseball,
15        following their lead as things seem to change on almost a daily basis . . . . We
          will remain in close communication with the Office of the Commissioner . . .
16
          . Due to MLB’s decision to postpone the season due to COVID-19, there is
17        no official start date for the regular season at this time. What we do know is
          that the start of the season will be delayed. The Royals will continue to work
18
          with MLB to evaluate ongoing events leading up to the new start of the
19        season.
20               m.    Los Angeles Angels 2020 Season Updates40
21              The Los Angeles Angels page on MLB’s website states: “Major League
22 Baseball has delayed the start of the 2020 season due to the coronavirus. Updates to come.”
23   38
      Amy Davis, When will Astros ticketholders get refunds for games not played? KPRC 2
24 – HOUSTON (Apr. 27, 2020), www.click2houston.com/sports/local/2020/04/27/when-will-
25 astros-ticketholders-get-refunds-for-games-not-played/%3foutputType=amp.
   39
      MLB.COM, Kansas City Royals 2020 Season Updates (Mar. 16, 2020) and Frequently
26 Asked Questions, https://www.mlb.com/royals/fans/update (last visited Apr. 19, 2020)
27 (emphasis
   40
              added).
      MLB.COM, Los Angeles Angels 2020 Season Updates – Tickets,
28
                                              25
   AMENDED CLASS ACTION COMPLAINT
 Case 2:20-cv-03643-DSF-JEM Document 16 Filed 04/29/20 Page 29 of 54 Page ID #:130




1                n.     Los Angeles Dodgers 2020 Season Updates41
2                The Los Angeles Dodgers page on MLB’s website states: “There is no
3 official start date for the regular season at this time. The Dodgers will continue to work
4 with MLB to evaluate ongoing events. We will provide additional information and updates
5 as they become available.”
6                o.     Miami Marlins 2020 Season Updates42
7                The Miami Marlins page on MLB’s website states:
8          The situation with COVID-19 continues to evolve very rapidly. The Marlins
           are monitoring this situation closely and remain in close contact with MLB,
9
           government officials, medical professionals, and other relevant parties to
10         make sure that we are apprised of the latest developments regarding this virus.
           At this time, we are not sure the extent to which this season will be impacted
11
           by this decision. The Marlins will make additional announcements, including
12         those regarding ticket information, as details become available.
13               p.     Milwaukee Brewers 2020 Season Updates43
14               The Milwaukee Brewers page on MLB’s website states:
15         When will the 2020 season start?
16         We do not know when the season will begin, nor do we know what the
           schedule will look like. This will be determined by Major League Baseball in
17         consultation with public health and policy experts.
18         How will the schedule be adjusted for the 2020 season?
19         MLB is developing several contingency plans for the 2020 season and there
           are no details available at this time. Continue to stay tuned to Brewers.com as
20
21
     https://www.mlb.com/angels/tickets (last visited Apr. 19, 2020).
22   41
        MLB.COM, Los Angeles Dodgers 2020 Season Updates – Frequently Asked Questions,
     (updated as of Mar. 16, 2020), https://www.mlb.com/dodgers/fans/updates (last visited
23
     Apr. 19, 2020) (emphasis added).
24   42
        MLB.COM, Miami Marlins 2020 Season Updates – Frequently Asked Questions,
25   https://www.mlb.com/marlins/fans/update (last visited Apr. 19, 2020) (emphasis added).
     43
        MLB.COM, Milwaukee Brewers 2020 Season Updates – Frequently Asked Questions
26   (last updated Apr. 10, 2020), https://www.mlb.com/brewers/fans/2020-
27   update?affiliateId=mil-2020updates-panel-031320 (last visited Apr. 19, 2020) (emphasis
     in original).
28
                                 26
     AMENDED CLASS ACTION COMPLAINT
 Case 2:20-cv-03643-DSF-JEM Document 16 Filed 04/29/20 Page 30 of 54 Page ID #:131




 1         more details become available. Currently, no games have been officially
           canceled.
 2               q.    Minnesota Twins 2020 Season Updates44
 3               The Minnesota Twins page on MLB’s website states:
 4
 5         [W]e continue to work in collaboration with Major League Baseball on
           contingency plans related to the 2020 schedule, with the hope and goal to play
 6         as many games as possible when baseball resumes.
 7
           The Twins and Major League Baseball are actively working on ticket
 8         policies for the games affected by this delay, and will continue to
 9         communicate information as available. The club also continues to work in
           close collaboration with MLB, the Minnesota Department of Health and
10         national public health officials to monitor this evolving situation.
11                                            ....
12         Due to Major League Baseball’s decision to delay the season due to COVID-
13         19, there is no official start date for the regular season at this time. The Twins
           will continue to work with MLB to evaluate ongoing events leading up to any
14         potential new start date for the 2020 season.
15               r.     New York Mets 2020 Season Updates45
16               The New York Mets page on MLB’s website states: “While there is no official
17 start date for the regular season at this time, we will continue to work with MLB to evaluate
18 ongoing events and will provide additional information as it becomes available.”
19               s.     New York Yankees 2020 Season Updates46
20               The New York Yankees page on MLB’s website states:
21         When will the 2020 regular season start?
22
23   44
      MLB.COM, Minnesota Twins 2020 Season Updates (last updated Mar. 24, 2020),
24 https://www.mlb.com/twins/tickets (last visited Apr. 19, 2020) (emphasis added).
   45
25    MLB.COM, New York Mets 2020 Season Updates – Frequently Asked Questions (last
   updated Mar. 17, 2020), https://www.mlb.com/mets/team/updates (last visited Apr. 19,
26 2020).
   46
27    MLB.COM, New York Yankees 2020 Season Updates – Frequently Asked Questions
   (last updated Apr. 1, 2020), https://www.mlb.com/yankees/fans/update?affiliateId=DC-
28
                                              27
   AMENDED CLASS ACTION COMPLAINT
 Case 2:20-cv-03643-DSF-JEM Document 16 Filed 04/29/20 Page 31 of 54 Page ID #:132




 1         The start of the 2020 regular season will be determined by Major League
           Baseball and will be dependent on the lifting of National/State/City
 2         Emergency Declarations that will permit games to be played in Yankee
 3         Stadium.
           There is no official start date for the regular season at this time. The Yankees
 4
           will continue to work with MLB to evaluate ongoing events. We will provide
 5         additional information and updates as they become available.
 6         How will the schedule be adjusted for the 2020 season?
 7         MLB and the Clubs have been preparing a variety of contingency plans
           regarding the 2020 regular season schedule. No games have been
 8
           canceled. MLB will announce the effects on the schedule at an appropriate
 9         time, with the hope of resuming normal operations as soon as possible.
10               t.     Oakland Athletics 2020 Season Updates47
11              The Oakland Athletics page on MLB’s website states: “In coordination with
12 MLB, the A’s will provide more information about our plans, including our ticket policy
13 for impacted games, as soon as it is available. We are committed to playing as many games
14 as possible. When updated official information becomes available, the A’s will
15 communicate it to fans through a variety of channels, including Twitter (@athletics) and
16 on athletics.com/update.”
17               u.     Philadelphia Phillies 2020 Season Updates48
18               The Philadelphia Phillies page on MLB’s website states: “of the 2020 regular
19 season will be pushed back in accordance with that guidance. There is no official start date
20 for the regular season at this time. The Phillies will continue to work with MLB to evaluate
21
22
     9420994-138306462524-124654474-1342144114 (last visited Apr. 19, 2020) (emphasis
23
     in original).
24   47
        MLB.COM, Oakland Athletics 2020 Season Updates – Frequently Asked Questions,
25   https://www.mlb.com/athletics/team/fan-update (last visited Apr. 19, 2020) (emphasis
     added).
26   48
        MLB.COM, Philadelphia Phillies 2020 Season Updates - Phillies FAQs (last updated
27   Apr. 2, 2020), https://www.mlb.com/phillies/schedule/update (last visited Apr. 19, 2020)
     (emphasis added).
28
                                 28
     AMENDED CLASS ACTION COMPLAINT
 Case 2:20-cv-03643-DSF-JEM Document 16 Filed 04/29/20 Page 32 of 54 Page ID #:133




 1 ongoing events. We will provide additional information and updates as they become
 2 available.”
 3               v.     Pittsburgh Pirates 2020 Season Updates49
 4               The Pittsburgh Pirates page on MLB’s website states: “There is no official
 5 start date for the regular season at this time. The Pirates will continue to work with MLB
 6 to evaluate ongoing events . . . . MLB and the Clubs have been preparing a variety of
 7 contingency plans regarding the 2020 regular season schedule. MLB will announce the
 8 effects on the schedule at an appropriate time . . . .”
 9               w.     San Diego Padres 2020 Season Updates50
10               The San Diego Padres page on MLB’s website states: “There is no official
11 start date for the regular season at this time. The Padres will continue to work with MLB
12 to evaluate ongoing events. We will provide additional information and updates as they
13 become available.”
14               x.     San Francisco Giants 2020 Season Updates51
15               The San Francisco Giants page on MLB’s website states: “Major League
16 Baseball has postponed the start of the 2020 regular season. All Giants games to be played
17 at Oracle Park April 3- May 10 have been postponed with that guidance . . . . We are
18 continuing to work closely with Major League Baseball and our local health and
19 government officials to monitor the situation, and we will provide updates as information
20 becomes available.
21
22
     49
        MLB.COM, Pittsburgh Pirates 2020 Season Updates – Frequently Asked Questions,
23
     https://www.mlb.com/pirates/fans/2020-updates (last visited Apr. 19, 2020) (emphasis
24   added).
     50
25      MLB.COM, San Diego Padres 2020 Season Updates – Frequently Asked Questions,
     https://www.mlb.com/padres/fans/update (last visited Apr. 19, 2020) (emphasis added).
26   51
        MLB.COM, San Francisco Giants 2020 Season Updates – Ticketing FAQs,
27   https://www.mlb.com/giants/fans/resource-center/ticketing (last visited Apr. 19, 2020)
     (emphasis added).
28
                                 29
     AMENDED CLASS ACTION COMPLAINT
 Case 2:20-cv-03643-DSF-JEM Document 16 Filed 04/29/20 Page 33 of 54 Page ID #:134




 1                y.    Seattle Mariners 2020 Season Updates52
 2                The Seattle Mariners page on MLB’s website states: “All Mariners games
 3 scheduled to be played at T-Mobile Park through May 3 have been postponed. We will
 4 continue to work with MLB on plans regarding the 2020 regular season schedule and
 5 will announce the effects on the schedule as they become finalized.”
 6                z.    St. Louis Cardinals 2020 Season Updates
 7                The St. Louis Cardinals page on MLB’s website states: “While the start of the
 8 2020 regular season has been delayed for at least two weeks, no games have been
 9 cancelled.”53
10                On April 27, 2020, in response to questions about a refund policy, St. Louis
11 Cardinals President of Baseball Operations, John Mozeliak stated, “We are waiting for
12 some guidelines from MLB . . . . We don’t want to be first-movers . . . and then 29 other
13 teams get upset with us. So we’re trying to understand what’s the best way to do this,
14 handle this in a way that’s fair and equitable, and also (that) the other 29 teams are
15 in agreement.”54
16                aa.   Texas Rangers 2020 Season Updates55
17                The Texas Rangers page on MLB’s website states: “Neither the start date or
18 length of the 2020 season has been determined at this time. The Texas Rangers will keep
19
     52
20      MLB.COM, Seattle Mariners 2020 Season Updates – Frequently Asked Questions,
     https://www.mlb.com/mariners/fans/resource-center/faq (last visited Apr. 19, 2020)
21   (emphasis added).
     53
22      MLB.COM, St. Louis Cardinals 2020 Season Updates – Ticketing,
     https://www.mlb.com/cardinals/fans/update (last visited Apr. 19, 2020) (emphasis in
23   original).
     54
24      Tom Ackerman, Plans continue for baseball’s return; Cardinals wait for MLB’s
     decision on ticket refunds, KMOX NewsRadio 1120 (Apr. 27, 2020),
25   https://kmox.radio.com/articles/feature-article/st-louis-cardinals-wait-for-mlb-decision-
26   on-ticket-refunds (emphasis added).
     55
27      MLB.COM, Texas Rangers 2020 Season Updates – Frequently Asked Questions,
     https://www.mlb.com/rangers/fans/update (last visited Apr. 19, 2020).
28
                                 30
     AMENDED CLASS ACTION COMPLAINT
 Case 2:20-cv-03643-DSF-JEM Document 16 Filed 04/29/20 Page 34 of 54 Page ID #:135




 1 you and all our fans up-to-date on the latest news from MLB at texasrangers.com.”
 2               bb.    Toronto Blue Jays 2020 Season Updates56
 3         The Toronto Blue Jays page on MLB’s website states: “For the health and safety
 4 of Blue Jays fans, staff, and players, the club is in full support of Major League Baseball’s
 5 decision to . . . delay the start of the 2020 regular season.”
 6               cc.    Washington Nationals 2020 Season Updates
 7               The Washington Nationals page on MLB’s website states: “When updated
 8 official information becomes available, with respect to the postponed games, the Nationals
 9 will communicate it to their fans promptly and through a variety of channels. We ask that
10 everyone keep their tickets for all home games as Major League Baseball and the Nationals
11 continue to evaluate events leading up to the start of the season.” 57
12               The Washington Nationals sent an email to season ticketholders on April 13,
13 2020 suspending season ticket payments for the month of April 2020 until July 2020. The
14 email states in relevant part: “This is an unprecedented situation – one many of us could
15 never have imagined . . . . We continue to stay in close contact with MLB about the
16 2020 season. Until there is further guidance, we will postpone the April 15th Nat for Life
17 Payment to July 15th.” The Nationals have not made a decision on May or June payments.
18 A spokeswoman for the team emailed The Washington Post: “Currently, MLB has only
19 postponed games — not canceled — and has asked teams to wait for their guidance on how
20 to handle tickets.” 58
21
22
     56
      MLB.COM, Toronto Blue Jays 2020 Season Updates (last updated Mar. 16, 2020),
23 https://www.mlb.com/bluejays/team/statement (last visited Apr. 19, 2020).
   57
24    MLB.COM, Washington Nationals 2020 Season Updates – Frequently Asked Questions,
   https://www.mlb.com/nationals/schedule/updates (last visited Apr. 28, 2020).
25 58
      Jesse Dougherty, Nationals postpone season ticket payments with baseball on
26 indefinite hold, THE WASHINGTON POST (Apr. 14, 2020),
27 https://www.washingtonpost.com/sports/2020/04/14/nationals-suspend-season-ticket-
   payments-with-baseball-indefinite-hold/ (emphasis added).
28
                                             31
   AMENDED CLASS ACTION COMPLAINT
 Case 2:20-cv-03643-DSF-JEM Document 16 Filed 04/29/20 Page 35 of 54 Page ID #:136




 1            B.    Defendants Agree Not to Refund Tickets to Ticket Purchasers
 2                  No refunds have been issued to ticketholders. As alluded to in the Teams’
 3 2020 updates,59 this is because MLB has yet to formally cancel any of the games during
 4 the MLB 2020 season and has merely “postponed” them. Thus, the Teams and the Ticket
 5 Merchants are not issuing refunds until MLB and Commissioner Manfred, in discussion
 6 with the Teams, formally decide to cancel the season.
 7                  In concert with MLB and Commissioner Manfred, the Teams and the Ticket
 8 Merchants have agreed and complied with MLB’s directive, and have not issued any
 9 refunds during this crisis despite the fact it is virtually impossible that a season can be
10 played because (i) certain dates for games have already passed; (ii) government and health
11 officials have indicated that games are not going to be played, and if so, likely without
12 spectators; and (iii) MLB itself has given indications that games will not be rescheduled as
13 usual.
14                  As of the date of the filing of this complaint, dozens of games have already
15 been missed by each Team, as Teams play on almost a daily basis during the regular season.
16 Now that these games have not gone forward, it will be nearly impossible to replicate the
17 experience for fans who had tickets for these games. This is also true for the fans who have
18 tickets for any of the remaining games during the 2020 MLB season.
19                  The Defendants continue to retain enormous profits from tickets sold for the
20 2020 MLB season at the expense of fans’ financial hardship. According to recent reporting,
21 and with respect to tickets across the sports spectrum, “[m]ore than $1 billion in consumer
22 capital is tied up in tickets to games that are stuck in limbo because of the pandemic,
23 according to conservative estimates. It affects ticket holders of all stripes and trickles
24 downstream to the secondary market . . .which faces its own financial reckoning if games
25 are canceled.”60
26
27   59
          See supra ¶¶ 77-78.
     60
28        See supra n.2.
                                  32
     AMENDED CLASS ACTION COMPLAINT
 Case 2:20-cv-03643-DSF-JEM Document 16 Filed 04/29/20 Page 36 of 54 Page ID #:137




 1               According to former president of the National Hockey League’s defunct
 2 Atlanta Thrashers franchise, it is not uncommon for professional sports teams “to take out
 3 loans and use projected ticket sales as collateral, as clubs need funding to sustain operations
 4 throughout the year,”.61 Some fans note that “by paying for games that may not happen,
 5 they feel as if they are giving a no-interest loan to a professional sports franchise.”62
 6               On April 15, 2020, the Executive Director of MLB’s Player’s Union, Tony
 7 Clark, expressed skepticism about the 2020 MLB regular season being played at all. Clark
 8 stated to USA Today, “Everything centers around two things, the amount of testing
 9 available and a vaccine. And how it can be mitigated in the public arena as much as the
10 professional arena.”63
11               Also on April 15, 2020, government officials indicated that the games likely
12 will not be played in stadiums with spectators. Dr. Anthony Fauci, the health care policy
13 expert advising President Trump on the U.S.’s response to COVID-19, stated that he
14 believes the only way professional sports will occur during the Summer of 2020 is if no
15
16
17
18
     61
        Jabari Young and Megan Graham, Sports teams mull how to cover refunds and lost
19
     ticketing revenue, CNBC (Apr. 24, 2020), https://www.cnbc.com/2020/04/24/sports-
20   ticketing-will-look-different-as-teams-get-creative-without-fans.html... Marty Conway, a
     longtime sports marketing exec . . . said he last estimated ticket revenue makes up
21
     roughly . . . 30% of MLB’s [annual revenue.]” Id.
22   62
        Jesse Dougherty, Nationals postpone season ticket payments with baseball on
     indefinite hold, THE WASHINGTON POST (Apr. 14, 2020),
23
     https://www.washingtonpost.com/sports/2020/04/14/nationals-suspend-season-ticket-
24   payments-with-baseball-indefinite-hold/.
     63
25      Bob Nightengale, Opinion: Union chief Tony Clark still optimistic MLB will play game
     in some way, USA TODAY (Apr. 15, 2020),
26   https://www.usatoday.com/story/sports/mlb/https://www.usatoday.com/story/sports/mlb/
27   columnist/bob-nightengale/2020/04/15/baseball-players-union-chief-tony-clark-hopeful-
     games-2020/5141102002/.
28
                                  33
     AMENDED CLASS ACTION COMPLAINT
 Case 2:20-cv-03643-DSF-JEM Document 16 Filed 04/29/20 Page 37 of 54 Page ID #:138




1 fans are in attendance.64 As Dr. Fauci stated with respect to spectators: “Nobody comes to
2 the stadium.”65
3                Dr. Fauci’s concerns about fans attending games came approximately a week
4 after Seton Hall University conducted a poll about how safe Americans would feel if
5 sporting leagues resumed play before the development of a vaccine for the coronavirus.
6 Only 13% of Americans said they would feel comfortable attending games the way they
7 had in the past.66
8                A recent Wall Street Journal article reported on baseball games proceeding
9 without spectators:
10         Just a few weeks ago, spectatorless sports were considered to be a worst-case
11         scenario. Now, they’re the aspiration—and Dr. Fauci is among those rooting
           for them.
12
           “People say, ‘Well, you can’t play without spectators,’” Dr. Fauci said. “Well,
13
           I think you probably get enough buy-in from people who are dying to see a
14         baseball game, particularly me. I’m living in Washington. We have the world-
15         champion Washington Nationals. I want to see them play again.”67

16
     64
        Dr. Anthony Fauci promotes fan-free return for sports, ESPN NEWS SERVICE (Apr. 15,
17
     2020), https://www.espn.com/espn/story/_/id/29038491/dr-anthony-fauci-promotes-
18   single-site-fan-free-return-sports. See also Dayn Perry, MLB’s plan to have 30 teams in
     Arizona might be most viable path to 2020, report says, CBS SPORTS (Apr. 13, 2020),
19
     https://www.cbssports.com/mlb/news/mlbs-plan-to-have-30-teams-in-arizona-might-be-
20   most-viable-path-to-2020-season-report-says/.
     65
        Dr. Anthony Fauci promotes fan-free return for sports, ESPN NEWS SERVICE (Apr. 15,
21
     2020), https://www.espn.com/espn/story/_/id/29038491/dr-anthony-fauci-promotes-
22   single-site-fan-free-return-sports (emphasis added).
     66
        SETON HALL SPORTS POLL, Nearly 3 of 4 Americans Say They Won’t Attend Games
23
     Without Coronavirus Vaccine Developed, (Apr. 9, 2020),
24   http://blogs.shu.edu/sportspoll/2020/04/09/nearly-3-of-4-americans-say-they-wont-
25   attend-games-without-coronavirus-vaccine-developed/.
     67
        Jared Diamond and Lindsay Radnofsky, Baseball Without Fans Sounded Crazy. It Just
26   Might Work, THE WALL STREET JOURNAL (Apr. 19, 2020),
27   https://www.wsj.com/articles/baseball-without-fans-sounded-crazy-it-might-just-work-
     11587297600?mod=searchresults&page=1&pos=4.
28
                                  34
     AMENDED CLASS ACTION COMPLAINT
 Case 2:20-cv-03643-DSF-JEM Document 16 Filed 04/29/20 Page 38 of 54 Page ID #:139




 1                MLB itself has indicated that the games will not be played as scheduled in
 2 their home stadiums with fans. MLB and MLB Players Association leadership recently
 3 “embraced” a potential plan that “would dictate that all 30 teams play games at stadiums
 4 with no fans in the Phoenix area.”68
 5         C.     Conduct of Ticket Merchants with Respect to the COVID-19 Crisis
 6                Not only are the Teams and Ticket Merchants refusing to issue refunds for
 7 games that were set to be played during the 2020 MLB regular season, they are also
 8 encouraging new ticket purchases from fans seeking to buy tickets for games whose
 9 calendar dates have not yet passed this season. The conduct of the Ticket Merchants during
10 the COVID-19 crisis suggests they have no intention of offering refunds to purchasers of
11 tickets for the 2020 MLB regular season.
12
                  In fact, StubHub is still advertising 2020 MLB regular season ticket sales as
13
     a main attraction on its website as of April 27, 2020.69
14
15
16
17
18
19
20
21
22
23
24
25   68
      Jeff Passan, Sources: MLB, union focused on plan that could allow season to start as
26 early as May in Arizona, ESPN (Apr. 7, 2020),
   https://www.espn.com/mlb/story/_/id/29004498/mlb-union-focused-plan-allow-season-
27 start-early-arizona.
   69
28    STUBHUB, https://www.stubhub.com/ (last visited Apr. 27, 2020).
                                              35
   AMENDED CLASS ACTION COMPLAINT
 Case 2:20-cv-03643-DSF-JEM Document 16 Filed 04/29/20 Page 39 of 54 Page ID #:140




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14               Moreover, StubHub changed its refund policy in mid-March 2020, with no
15 notice to consumers. Whereas in the past, an event cancellation prompted a full refund from
16 StubHub, with thousands of events now canceled because of the pandemic, StubHub claims
17 it cannot afford the business practice and instead offers a 120% site credit once an event
18 has been officially canceled.70
19               StubHub President, Sukhinder Singh Cassidy, was interviewed by
20 Axiom.com on StubHub’s position:
21
22
23
24
25
26
     70
     The conduct of StubHub, with respect to its changed refund policy in light of COVID-
27 19, is the subject of litigation pending in the Western District of Wisconsin. See Matthew
28 McMillan v. StubHub, Inc., et. al, No. 3:20-cv-00319 (W.D. Wis.) (filed Apr. 2, 2020).
                                                  36
   AMENDED CLASS ACTION COMPLAINT
 Case 2:20-cv-03643-DSF-JEM Document 16 Filed 04/29/20 Page 40 of 54 Page ID #:141




 1         In normal times, we would take the risk of giving refunds to buyers before
           recouping the same refund from the seller. At regular volume, we can afford
 2         to take that risk. But these are unprecedented times. I understand that by going
 3         first, our policy change may have come as a surprise to people. But remember,
           we're not the original sellers of the tickets or the holders of the inventory. So
 4         there's just no way for us to take that timing risk on behalf of sellers, at scale,
 5         all at the same time.71

 6
     Thus, StubHub is still attempting to profit off of the very season where it not only refuses
 7
     to refund tickets, but claims it cannot afford to do so.
 8
                  Defendant Ticketmaster’s website currently states that it refuses to refund
 9
     MLB games even if they are canceled.72
10
11
12
13
14
15
16
17
18
19
20
21                On April 16, 2020, U.S. Representatives, Katie Porter (D-CA) and Bill
22 Pascrell, Jr. (D-NJ), wrote a scathing letter to Live Nation and Ticketmaster:
23
24
25   71
      Kendall Baker, Why StubHub halted refunds, AXIOS - Sports (Apr. 1, 2020),
26 https://www.axios.com/why-stubhub-halted-refunds-4ee32449-fe27-414c-96af-
   c901635e018e.html.
27 72 TICKETMASTER, https://help.ticketmaster.com/s/article/How-do-I-get-a
28 refund?language=en_US (last visited Apr. 19, 2020).
                                              37
   AMENDED CLASS ACTION COMPLAINT
 Case 2:20-cv-03643-DSF-JEM Document 16 Filed 04/29/20 Page 41 of 54 Page ID #:142




1          We write to you today incredulous at Ticketmaster’s announced policy to
           refuse refunds to all requesting fans for ticketed events postponed by the
2          ongoing COVID-19 pandemic. With Americans weathering the brutal and
3          continuing impacts of this global crisis, your decision to confiscate their
           money is reprehensible and should be reversed immediately.
4                                              ….
5          Many of these suffering Americans are your customers. Their burden in the
6          coming months is heavy. But instead of helping them lift that burden, your
           company has decided to make it heavier
7                                             ….
8          In effect, your company is holding hostage money that could constitute a rent
9          check, electric bill, or groceries to feed children.73

10
                  On April 17, 2020, The New York Times reported that Live Nation
11
     Entertainment, Ticketmaster’s owner, issued a statement that it would offer refunds and
12
     coupons for canceled and postponed shows, and would be changing its policy with respect
13
     to issuing refunds for other events – like concerts.74 However, Live Nation failed to
14
     address refunds to ticketholders who purchased 2020 MLB regular season tickets
15
     through Ticketmaster. With respect to other sporting events, Billboard reported that
16
     sources at Ticketmaster informed them that it cannot refund National Basketball
17
     73
18      BILL PASCRELL, https://pascrell.house.gov/news/
     documentsingle.aspx?DocumentID=4260 (last visited Apr. 19, 2020). Also on April 16,
19
     The New York Times reported that State Senator James Skoufis, Chairman of the Senate
20   Investigations and Government Operations Committee, urged the New York Attorney
     General to open a formal investigation into Ticketmaster’s “recent change of policy
21
     regarding refunds on concerts that have been postponed as a result of the crisis” – “I ask
22   the Attorney General to intervene in any means necessary, including a criminal inquiry,
     and strongly urge these corporations to reconsider their newly adopted policies and
23
     refund consumers who are struggling to survive.” Ben Sisario and Graham Bowley, New
24   York Lawmaker Asks for Probe Into Ticketing Refund Policies, THE NEW YORK TIMES
25   (Apr. 16, 2020), https://www.nytimes.com/2020/04/16/arts/music/aeg-presents-
     ticketmaster-refunds.html.
26   74
        Ben Siscario, Under Fire, Live Nation Outlines New Ticket Refund Plan, THE NEW
27   YORK TIMES (Apr. 17, 2020), https://www.nytimes.com/2020/04/17/arts/music/live-
     nation-refunds-virus.html.
28
                                  38
     AMENDED CLASS ACTION COMPLAINT
 Case 2:20-cv-03643-DSF-JEM Document 16 Filed 04/29/20 Page 42 of 54 Page ID #:143




 1 Association or National Hockey League game tickets without a directive from those
 2 respective leagues and teams.75
 3               Plaintiffs were harmed by MLB’s, MLB Ticket Merchants’ and Team
 4 Defendants’ coordination and cooperation as to a pretext of “postponed” games in order to
 5 avoid refunds to Plaintiffs and Class members, and each of the Defendants are responsible
 6 for the harm to Plaintiffs and the Class because Defendants were part of a conspiracy to
 7 violate California consumer and other laws, and avoid refunding monies paid by Class
 8 Members.
 9               This agreement, cooperation and coordination by the Defendants to avoid
10 refunding money to Class Members caused, and continues to cause, Plaintiffs and Class
11 members harm. Each of the Defendants is responsible, as each was aware that other
12 Defendants have not refunded Plaintiffs and Class Members for MLB 2020 ticket
13 purchases; and that Defendants agreed with each other (explicitly or tacitly), and intended
14 that the monies paid (including all ancillary costs) by Class members for MLB 2020 tickets
15 not be refunded (in part or in full) in violation of California consumer and other laws.
16               All of the actions of Defendants set forth above, incorporated herein, were in
17 violation of the rights of Plaintiffs and Class members and committed in furtherance of the
18 aforementioned conspiracy and agreements. Moreover, each of the aforementioned
19 Defendants lent aid and encouragement and knowingly ratified and adopted the acts of the
20 other. As a proximate result of the wrongful acts herein alleged, Plaintiffs and Class
21 members have suffered, and continue to suffer, significant harm.
22
23
24
25
     75
26    Dave Brooks, Ticketmaster Preparing Refund Plan for Thousands of Postponed Shows,
   BILLBOARD (Apr. 17, 2020),
27 https://www.billboard.com/articles/business/touring/9360740/
28 ticketmaster-preparing-refund-plan-for-thousands-of-postponed-shows.
                                              39
   AMENDED CLASS ACTION COMPLAINT
 Case 2:20-cv-03643-DSF-JEM Document 16 Filed 04/29/20 Page 43 of 54 Page ID #:144




 1                          V.   CLASS ACTION ALLEGATIONS
 2               Plaintiffs bring this action on behalf of themselves and as a class action
 3 pursuant to Rule 23 of the Federal Rules of Civil Procedure on behalf of the members of
 4 the following Classes:
 5          Team Purchaser Class: All persons and entities who purchased regular
 6          season tickets for MLB games directly from one or more Team Defendants
            for games scheduled to be played during the 2020 MLB season affected by
 7          COVID-19 that will not proceed as initially scheduled.
 8
            Resale Purchaser Class: All persons and entities who purchased regular
 9          season tickets for MLB games directly from one or more Ticket Merchant
10          Defendants for games scheduled to be played during the 2020 MLB season
            affected by COVID-19 that will not proceed as initially scheduled.
11
12               Excluded from the Classes are the Defendants, and any of their respective
13 members, affiliates, subsidiaries, officers, directors, employees, successors or assigns, the
14 judicial officers, and their immediate family members; and Court staff assigned to this case.
15 Plaintiffs reserve the right to modify or amend Class definitions, as appropriate, during the
16 course of this litigation.
17               This action has been brought and may be properly maintained on behalf of the
18 Classes under the criteria of F.R.C.P Rule 23.
19             Numerosity – F.R.C.P. Rule 23(a)(1). The members of each of the Classes
20 are so numerous and geographically dispersed that individual joinder of all Class members
21 is impracticable. The precise number of Class numbers is unknown to Plaintiffs but is likely
22 to be ascertained by the Defendants’ records. At a minimum, there are tens of thousands of
23 Class Members.
24               Commonality and Predominance – F.R.C.P. Rule 23(a)(2) and (b)(3). This
25 action involves questions of law and fact common to the Classes, which predominate over
26 any individual questions, including:
27               a.     Whether Defendants engaged in the conduct alleged herein;
28
                                  40
     AMENDED CLASS ACTION COMPLAINT
 Case 2:20-cv-03643-DSF-JEM Document 16 Filed 04/29/20 Page 44 of 54 Page ID #:145




 1              b.     Whether Defendants violated California’s Unfair Competition Law
 2                     with respect to their treatment of refunding tickets for the 2020 MLB
 3                     regular season to Plaintiffs and members of the Classes;
 4              c.     Whether Defendants violated California’s Consumer Legal Remedies
 5                     Act with respect to their treatment of refunding tickets for the 2020
 6                     MLB regular season to Plaintiffs and members of the Classes;
 7              d.     Whether Defendants were unjustly enriched by retaining profits from
 8                     ticket sales for the 2020 MLB regular season;
 9              e.     Whether certification of either or both of the proposed Classes is
10                     appropriate under F.R.C.P. Rule 23;
11              f.     Whether Class members are entitled to declaratory, equitable, or
12                     injunctive relief (including a constructive trust remedy), and/or other
13                     relief (including a public injunction under the violations of California
14                     state law);
15              g.     Whether a public injunction includes restitution for Class members; and
16              h.     The amount and nature of relief to be awarded to Plaintiffs and Class
17                     members.
18              Typicality – F.R.C.P. Rule 23(a)(3). Plaintiffs’ claims are typical of the other
19 Class members’ claims because Plaintiffs, like other Class members, paid for MLB tickets
20 to games during the 2020 MLB regular season. Regardless of the amount of tickets that
21 were purchased, or from which Defendants the tickets were purchased, Plaintiffs and Class
22 members were all harmed because they bought said tickets and have not been refunded by
23 Defendants during this unprecedented health and economic crisis – and games in the 2020
24 MLB season will almost certainly be canceled or will not be attended by spectators.
25 Plaintiffs and Class members suffered economic injury – namely, the loss of ticket
26 payments – as a direct and proximate result of Defendants’ failure to reimburse them.
27
28
                                  41
     AMENDED CLASS ACTION COMPLAINT
 Case 2:20-cv-03643-DSF-JEM Document 16 Filed 04/29/20 Page 45 of 54 Page ID #:146




 1 Plaintiffs’ claims arise from the same practices and course of conduct that give rise to the
 2 other Class members’ claims.
 3                Adequacy of Representation – F.R.C.P. Rule 23(a)(4). Plaintiffs are
 4 adequate Class representatives because their interests do not conflict with the interests of
 5 the other Class members whom they seek to represent, Plaintiffs have retained counsel
 6 competent and experienced in complex class action litigation, and Plaintiffs intend to
 7 prosecute this action vigorously. Class members’ interests will be fairly and adequately
 8 protected by Plaintiffs and their counsel.
 9                Superiority of Adjudication as a Class Action – F.R.C.P. Rule 23(b)(3).
10 Because of the aforementioned allegations, and in an effort to preserve judicial economy,
11 this case will be best maintained as a Class Action, which is superior to other methods of
12 individual adjudication of these claims.
13                Certification of Specific Issues – F.R.C.P. Rule 23(c)(4). To the extent that
14 a Class does not meet the requirements of F.R.C.P. Rules 23(b)(2) or (b)(3), Plaintiffs seek
15 certification of issues that will drive this litigation toward resolution.
16                Declaratory and Injunctive Relief – F.R.C.P. Rule 23(b)(2). The
17 Defendants have acted or refused to act on grounds generally applicable to Plaintiffs and
18 other Class members, thereby making appropriate final injunctive relief and declaratory
19 relief, as described below, with respect to Class members as a whole.
20                Plaintiffs are unaware of any difficulties that are likely to be encountered in
21 the m management of this action that would preclude its maintenance as a class action.
22
23
24
25
26
27
28
                                  42
     AMENDED CLASS ACTION COMPLAINT
 Case 2:20-cv-03643-DSF-JEM Document 16 Filed 04/29/20 Page 46 of 54 Page ID #:147




1                                VII.    CLAIMS FOR RELIEF
2                                 FIRST CLAIM FOR RELIEF
3      Violations of California’s Consumer Legal Remedies Act Against All Defendants
4                                 Cal. Civ. Code § 1750, et seq.
                   (Including Injunctive and Constructive Trust Remedies)
5
                  Plaintiffs repeat and re-allege the allegations in the Paragraphs above, as if
6
     fully alleged herein.
7
                  Defendants’ conduct constitutes violations under California’s Legal
8
     Remedies Act, Cal. Civ. Code § 1750, et seq. (the “CLRA”).
9
                  Defendants’ conduct falls within the meaning of this statute because they
10
     caused transactions resulting in the sale or lease of goods or services to consumers –
11
     namely, the sale of personal seat licenses to MLB games (a.k.a. tickets). MLB tickets are
12
     considered goods within the meaning of the statute under Civil Code § 1761(a) and
13
     Defendants’ sale of tickets is considered a service under Civil Code § 1761(b).
14
                  Plaintiffs and members of the proposed Classes are consumers pursuant to this
15
     statute.
16
                  Defendants violated the Consumer Legal Remedies Act by way of the
17
     following provisions:
18
                 In violation of Civil Code § 1770(a)(5), Defendants represented (and continue
19
                  to represent) that their goods have characteristics which they do not have –
20
                  that in exchange for payment, Defendants provide ticketholders access to
21
                  attend in-person, 2020 MLB regular season games chosen by Plaintiff(s) at
22
                  the time of each Plaintiff’s respective purchase; and
23
                 In violation of Civil Code § 1770(a)(14), Defendants represented (and
24
                  continue to represent) that a transaction involves rights, remedies, and/or
25
                  obligations which they did not have.
26
                  Defendants are aware that their representations that the 2020 MLB regular
27
     season will be played are false and misleading.
28
                                  43
     AMENDED CLASS ACTION COMPLAINT
 Case 2:20-cv-03643-DSF-JEM Document 16 Filed 04/29/20 Page 47 of 54 Page ID #:148




 1               This claim is for equitable relief only and does not assert money damages.
 2 Plaintiffs reserve the right to amend the complaint in the future to plead money damages if
 3 Defendants do not appropriately remedy their CLRA violations.
 4               Plaintiffs request that the Court issue sufficient equitable relief to restore Class
 5 members to the position they would have been had Defendants not engaged in unlawful
 6 business practices; injunctive relief as necessary, including a constructive trust (and the
 7 appointment of a trustee) assigned to protect Plaintiffs’ funds paid to Defendants for 2020
 8 MLB regular season tickets, as the continued possession of these funds has caused
 9 Plaintiffs irreparable harm, and to enjoin all Defendants from any continued sales of 2020
10 MLB regular season tickets to avoid any more aforementioned harm; a public injunction
11 including (i) providing full restitution to Plaintiffs and Class members including a full
12 refund of the ticket price and all ancillary costs; (ii) enjoinment of Defendants from
13 committing future violations of California’s Unfair Competition Law; (iii) requiring
14 Defendants to provide an accounting of all monies obtained for 2020 MLB regular season
15 tickets; (iv) requiring Defendants to give individualized notice to all consumers who
16 purchased 2020 MLB regular season tickets of their rights with respect to Defendants’
17 violations of California law; (v) requiring Defendants to provide individualized notice to
18 each consumer of the procedures available for enforcing their rights; (vi) a prohibition on
19 Defendants’ future denials of refunds for 2020 MLB regular season tickets; and (vii) full
20 restitution to Plaintiffs and Class members.
21                              SECOND CLAIM FOR RELIEF
22            Violations of the Unfair Competition Law Against All Defendants
                            Cal. Bus. & Prof. Code § 17200, et seq.
23
                  (Including Injunctive and Constructive Trust Remedies)
24               Plaintiffs repeat and re-allege the allegations in the Paragraphs above, as if
25 fully alleged herein.
26              Defendants’ conduct constitutes unfair business acts or practices under
27 California’s Unfair Competition Law, Cal. Bus. & Prof. Code § 17200, et seq.
28
                                  44
     AMENDED CLASS ACTION COMPLAINT
 Case 2:20-cv-03643-DSF-JEM Document 16 Filed 04/29/20 Page 48 of 54 Page ID #:149




 1               Defendants’ business practices are considered to be “unfair” because they
 2 violate California’s Unfair Competition Law, which states that unfair acts are acts where
 3 the reasons, justifications and motivations of the Defendant(s) are outweighed by the harm
 4 to Plaintiff(s).
 5               A business practice is also considered to be “unfair” if the conduct alleged is
 6 immoral, unethical, oppressive, or substantially injurious to consumers; as well as if the
 7 conduct alleged causes an injury which is not outweighed by any benefits to other
 8 consumers or to competition, and that the injury is of the type that the consumer could not
 9 have avoided. Defendants’ conduct is “unfair” pursuant to the UCL under each of the three
10 tests described in these paragraphs.
11               Defendants’ behavior constitutes unfair business practices under California
12 law.
13               Defendants’ retention of Plaintiffs’ and Class members’ ticket payments and
14 failure to refund same for MLB games which are not being played, and will likely be
15 canceled or not involve spectators, does not outweigh the economic harm that said retention
16 imposes on consumers. The only parties who benefit are Defendants. Defendants’ failure
17 to refund consumers their payments for games not being play during a historic, world-wide
18 health and economic crisis – is immoral, unethical, oppressive, and substantially injures
19 consumers.
20               Plaintiffs and Class members had no way of knowing that Defendants had no
21 intention of refunding them in the event that a public health and economic crisis were to
22 occur. And, as Defendants continue to unfairly retain the payments of consumers for tickets
23 of games that are not going to be played, this conduct continues to be unfair under
24 California law. Refusing to refund money paid by consumers for games which will not
25 proceed, and changing long-standing policies to issue refunds (as alleged herein) to shift
26 the economic burden from multi-billion dollar enterprises to consumers in the middle of a
27
28
                                  45
     AMENDED CLASS ACTION COMPLAINT
 Case 2:20-cv-03643-DSF-JEM Document 16 Filed 04/29/20 Page 49 of 54 Page ID #:150




 1 national tragedy is exactly the sort of unscrupulous, and inexcusable business practice that
 2 the UCL was enacted to address.
 3                As a result of Defendants’ conduct, Plaintiffs and Class members have
 4 suffered injury-in-fact by way of lost assets. Plaintiffs request that the Court issue sufficient
 5 equitable relief to restore them and Class members to the position they would have been
 6 had Defendants not engaged in unfair business practices; injunctive relief as necessary
 7 including a constructive trust (and the appointment of a trustee) assigned to protect
 8 Plaintiffs’ funds paid to Defendants for 2020 MLB regular season tickets, as the continued
 9 possession of these funds has caused Plaintiffs irreparable harm, and to enjoin all
10 Defendants from any continued sales of 2020 MLB regular season tickets to avoid any
11 more aforementioned harm; and a public injunction including (i) providing full restitution
12 to Plaintiffs and Class members including a full refund of the ticket price and all ancillary
13 costs; (ii) requiring Defendants to provide an accounting of all monies obtained for 2020
14 MLB regular season tickets; (iii) requiring Defendants to give individualized notice to all
15 consumers who purchased 2020 MLB regular season tickets of their rights with respect to
16 the Defendants’ violations of California law; (iv) requiring Defendants to provide
17 individualized notice to each consumer of the procedures available for enforcing their
18 rights; and (v) a prohibition on Defendants’ future denials of refunds for 2020 MLB regular
19 season tickets.
20                                THIRD CLAIM FOR RELIEF
21        Violations of California’s Unfair Competition Law Against All Defendants
                             Cal. Bus. & Prof. Code § 17200, et seq.
22
                   (Including Injunctive and Constructive Trust Remedies)
23                Plaintiffs repeat and re-allege the allegations in the Paragraphs above, as if
24 fully alleged herein.
25              Defendants’ conduct constitutes unlawful business acts or practices under
26 California’s Unfair Competition Law, Cal. Bus. & Prof. Code § 17200, et seq. Defendants’
27
28
                                  46
     AMENDED CLASS ACTION COMPLAINT
 Case 2:20-cv-03643-DSF-JEM Document 16 Filed 04/29/20 Page 50 of 54 Page ID #:151




 1 business practices are unlawful because they violate California’s Consumer Legal
 2 Remedies Act, Cal. Civ. Code § 1750.
 3               As a result of Defendants’ unlawful business acts and practices, Plaintiffs and
 4 Class members have suffered an injury-in-fact by way of lost assets.
 5               Plaintiffs request that the Court issue sufficient equitable relief to restore Class
 6 members to the position they would have been had Defendants not engaged in unlawful
 7 business practices; injunctive relief as necessary, including a constructive trust (and the
 8 appointment of a trustee) assigned to protect Plaintiffs’ funds paid to Defendants for 2020
 9 MLB regular season tickets, as the continued possession of these funds has caused
10 Plaintiffs irreparable harm, and to enjoin all Defendants from any continued sales of 2020
11 MLB regular season tickets to avoid any more aforementioned harm; and a public
12 injunction including (i) providing full restitution to Plaintiffs and Class members including
13 a full refund of the ticket price and all ancillary costs; (ii) enjoinment of Defendants from
14 committing future violations of California’s Unfair Competition Law; (iii) requiring
15 Defendants to provide an accounting of all monies obtained for 2020 MLB regular season
16 tickets; (iv) requiring Defendants to give individualized notice to all consumers who
17 purchased 2020 MLB regular season tickets of their rights with respect to Defendants’
18 violations of California law; (v) requiring Defendants to provide individualized notice to
19 each consumer of the procedures available for enforcing their rights; and (vi) a prohibition
20 on Defendants’ future denials of refunds for 2020 MLB regular season tickets.
21                              FOURTH CLAIM FOR RELIEF
22                          Civil Conspiracy Against All Defendants
23               Plaintiffs repeat and re-allege the allegations in the Paragraphs above, as if
24 fully alleged herein.
25               Plaintiffs were harmed by MLB’s, MLB Ticket Merchants’ and Team
26 Defendants’ coordination and cooperation as to a pretext of “postponed” games in order to
27 avoid refunds to Plaintiffs and Class members, and each of these Defendants are
28
                                  47
     AMENDED CLASS ACTION COMPLAINT
 Case 2:20-cv-03643-DSF-JEM Document 16 Filed 04/29/20 Page 51 of 54 Page ID #:152




 1 responsible for the harm to Plaintiffs and Class members because these Defendants were
 2 part of a conspiracy to violate California consumer and other laws, and avoid refunding
 3 monies paid by Class members.
 4               This agreement, cooperation and coordination by all Defendants to avoid
 5 refunding money to Class Members caused, and continues to cause, Plaintiffs and Class
 6 members harm. Each of the Defendants is responsible, as each was aware that other
 7 Defendants have not refunded any money to Plaintiffs and Class Members for MLB 2020
 8 ticket purchases; and that Defendants agreed with each other (explicitly or tacitly), and
 9 intended that the monies paid (including all ancillary costs) by Class members for MLB
10 2020 tickets not be refunded (in part or in full) in violation of California consumer and
11 other laws.
12               All of the actions of Defendants set forth above, incorporated herein, were in
13 violation of the rights of Plaintiffs and Class members and committed in furtherance of the
14 aforementioned conspiracy and agreements. Moreover, each of the aforementioned
15 Defendants lent aid and encouragement and knowingly ratified and adopted the acts of the
16 other. As a proximate result of the wrongful acts herein alleged, Plaintiffs and Class
17 members have suffered, and continue to suffer, significant harm.
18               Defendants have failed to offer any refunds at all. Even if some games can be
19 played for the MLB 2020 season, it is near certainty that no fans will attend. As such, at a
20 minimum, the Defendants should acknowledge this and recognize that its loyal fans cannot
21 bear the entire brunt of the economic hardship of the pandemic while Team owners and
22 Ticket Merchants keep Plaintiffs’ money. At this point, Defendants must at a minimum
23 offer a plan to refund monies owed to Plaintiffs and Class members.
24                               FIFTH CLAIM FOR RELIEF
25                         Unjust Enrichment Against All Defendants
26               Plaintiffs repeat and re-allege the allegations in the Paragraphs above, as if
27 fully alleged herein.
28
                                  48
     AMENDED CLASS ACTION COMPLAINT
 Case 2:20-cv-03643-DSF-JEM Document 16 Filed 04/29/20 Page 52 of 54 Page ID #:153




 1                  Defendants have received a benefit at the expense of Plaintiffs and other Class
 2 members to which they are not entitled. Plaintiffs and Class members paid substantial
 3 amounts for MLB tickets for 2020 MLB regular season games. However, the games are
 4 unlikely to be played, or to be played without fans in attendance, due to a world-wide health
 5 and economic crisis. Accordingly, Defendants should refund the money paid for 2020
 6 MLB regular season games, as equity demands.
 7                  Defendants have been unjustly enriched by retaining the money paid by
 8 Plaintiffs and other proposed Class members for 2020 MLB regular season game tickets
 9 but failing to provide the games, and ticket buyer access to same, for which those monies
10 were paid. Equity requires a disgorgement of the profits made from tickets sold for the
11 2020 MLB regular season.
12
                                  VIII.    REQUEST FOR RELIEF
13
           WHEREFORE, Plaintiffs respectfully request that the Court enter judgment against
14
     Defendants as follows:
15
           A.       Certify this case as a class action representing the Classes as defined in ¶ 99
16
     pursuant to F.R.C.P. Rule 23, designate Plaintiffs as representatives for the Classes, and
17
     appoint counsel of record as class counsel;
18
           B.       Declare Defendants’ conduct unlawful under the statutes and causes of action
19
     pled herein;
20
           C.       Order Defendants to provide the relief requested within each pled cause of
21
     action, which are wholly incorporated by reference herein, including an order for a public
22
     injunction: (i) providing full restitution to Plaintiffs and
23
           D.       Class members including a full refund of the ticket price and all ancillary
24
     costs; (ii) requiring Defendants to provide an accounting of all monies obtained for 2020
25
     MLB regular season tickets; (iii) requiring Defendants to give individualized notice to all
26
     consumers who purchased 2020 MLB regular season tickets of their rights with respect to
27
     the Defendants’ violations of California law; (iv) requiring Defendants to provide
28
                                  49
     AMENDED CLASS ACTION COMPLAINT
 Case 2:20-cv-03643-DSF-JEM Document 16 Filed 04/29/20 Page 53 of 54 Page ID #:154




 1 individualized notice to each consumer of the procedures available for enforcing their
 2 rights; (v) prohibiting Defendants’ future denials of refunds for 2020 MLB regular season
 3 tickets; (vi) ordering Defendants to disgorge profits unjustly retained; and (vii) ordering
 4 Defendants to pay pre-judgment and post-judgment interest as allowed under California
 5 law;
 6         E.    Order the imposition of a constructive trust for Plaintiffs’ funds paid to
 7 Defendants, with Defendants holding such property as constructive trustee, and a
 8 preliminary and permanent court order (i) requiring an accounting for all of the funds taken
 9 from Plaintiffs and the proposed Class members in the event that such relief is not already
10 granted by way of public injunction; (ii) requiring Defendants, as constructive trustee, to
11 return Plaintiffs’ funds in the event that such relief is not already granted by way of public
12 injunction; and (iii) prohibiting Defendants from soliciting any future purchases of 2020
13 MLB regular season tickets until a date to be determined by Court order;
14         F.    Order Defendants to pay for the costs of the proceedings herein as well as
15 reasonable attorney’s fees as allowable by statute;
16         G.    Order Defendants to proffer an equitable plan to refund Plaintiffs’ and Class
17 members’ monies; and
18         H.    Any other such relief that this Court deems necessary and proper.
19                             IX.    JURY TRIAL DEMANDED
20         Plaintiffs and members of the Classes hereby demand a trial by jury of all issues so
21 triable.
22
23
24
25
26
27
28
                                 50
     AMENDED CLASS ACTION COMPLAINT
 Case 2:20-cv-03643-DSF-JEM Document 16 Filed 04/29/20 Page 54 of 54 Page ID #:155




1    DATED: April 29, 2020           Respectfully submitted,

2                                    MILBERG PHILLIPS GROSSMAN LLP
3
4                                    /s/ David Azar
5                                    David Azar (State Bar No. 218319)
                                     16755 Von Karman Avenue, Suite 200
6                                    Irvine, California 92606
7                                    Telephone: 212-594-5300
                                     Email: dazar@milberg.com
8
9                                    Marc Grossman (pro hac vice forthcoming)
                                     Peggy Wedgworth (pro hac vice forthcoming)
10                                   Blake Yagman (pro hac vice forthcoming)
11                                   Michael Acciavatti (pro hac vice forthcoming)*
                                        *(admitted only in Pennsylvania)
12                                   MILBERG PHILLIPS GROSSMAN LLP
13                                   One Pennsylvania Plaza, Suite 1920
                                     New York, New York 10119
14                                   Telephone: 212-594-5300
15                                   Email: mgrossman@milberg.com
                                             pwedgworth@milberg.com
16                                           byagman@milberg.com
17                                           macciavatti@milberg.com
18
19
20
21
22
23
24
25
26
27
28
                                 51
     AMENDED CLASS ACTION COMPLAINT
